 



Exhibit 10.12
ACCESS NATIONAL CORPORATION
2,135,000 Shares of Common Stock
(Par Value $0.835 Per Share)
UNDERWRITING AGREEMENT
July 27, 2006
KEEFE, BRUYETTE & WOODS, INC.
SCOTT & STRINGFELLOW, INC.
     as Representatives of the several Underwriters
c/o Keefe, Bruyette & Woods, Inc.
787 Seventh Avenue, Fourth Floor
New York, New York 10019
Ladies and Gentlemen:
     Access National Corporation, a Virginia corporation (the “Company”), and
Jacques Rebibo and Michael J. Rebibo, the persons listed in Schedule B hereto
(the “Selling Shareholders”), confirm their respective agreements with Keefe,
Bruyette & Woods, Inc. (“Keefe Bruyette”) and Scott & Stringfellow, Inc. and
each of the other Underwriters named in Schedule A hereto (collectively, the
“Underwriters,” which term shall also include any underwriter substituted as
hereinafter provided in Section 10 hereof), for whom Keefe Bruyette and Scott &
Stringfellow, Inc. are acting as representatives (in such capacity, the
“Representatives”), with respect to (i) the sale by the Company and the Selling
Shareholders, acting severally and not jointly, and the purchase by the
Underwriters, acting severally and not jointly, of the respective numbers of
shares of common stock, par value $0.835 per share, of the Company (“Common
Stock”) set forth in Schedules A and B hereto and (ii) the grant by the Company
and the Selling Shareholders to the Underwriters, acting severally and not
jointly, of the option described in Section 2(b) hereof to purchase all or any
part of 320,250 additional shares of Common Stock to cover over-allotments, if
any. The 2,135,000 shares of Common Stock to be purchased by the Underwriters
(the “Initial Securities”) and all or any part of the 320,250 shares of Common
Stock subject to the option described in Section 2(b) hereof (the “Option
Securities”) are hereinafter called, collectively, the “Securities.”
     The Company and the Selling Shareholders understand that the Underwriters
propose to make a public offering of the Securities as soon as the
Representatives deem advisable after this Agreement has been executed and
delivered.
     The Company, the Selling Shareholders and the Underwriters agree that up to
106,750 shares of the Securities to be purchased by the Underwriters (the
“Directed Securities”) shall be reserved for sale by the Underwriters to certain
eligible employees and persons having business relationships with the Company
(the “Invitees”), as part of the distribution of the Securities by the
Underwriters, subject to the terms of this Agreement, the applicable rules,
regulations and interpretations of the National Association of Securities
Dealers, Inc. (the “NASD”) and all other applicable laws, rules and regulations
(the “Directed Share Program”). To the extent that the Directed Securities are
not orally confirmed for purchase by the

 



--------------------------------------------------------------------------------



 



Invitees by the end of the first business day after the date of this Agreement,
the Directed Securities may be offered to the public as part of the public
offering contemplated hereby.
     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (No. 333-134929), including
the related preliminary prospectus or prospectus covering the registration of
the Securities under the Securities Act of 1933, as amended (the “1933 Act”).
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430A
(“Rule 430A”) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the 1933 Act Regulations. The information included in such prospectus that was
omitted from such registration statement at the time it became effective, but
that is deemed to be part of such registration statement at the time it became
effective pursuant to paragraph (b) of Rule 430A, is referred to as the
“Rule 430A Information.” Each prospectus used before such registration statement
became effective, and any prospectus that omitted the Rule 430A Information that
was used after such effectiveness and prior to the execution and delivery of
this Agreement, is herein called a “preliminary prospectus.” Such registration
statement, including any amendments, the exhibits and any schedules thereto, if
any, at the time it became effective and including the Rule 430A Information is
referred to herein as the “Registration Statement.” Any registration statement
filed pursuant to Rule 462(b) of the 1933 Act Regulations is referred to herein
as the “Rule 462(b) Registration Statement,” and, after such filing, the term
“Registration Statement” shall include the Rule 462(b) Registration Statement.
The final prospectus in the form first furnished to the Underwriters for use in
connection with the offering of the Securities is referred to herein as the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus, the Prospectus, or any amendment or
supplement to any of the foregoing, shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).
     SECTION 1. Representations and Warranties and Agreements.
     (a) Representations and Warranties by the Company. The Company represents
and warrants to each Underwriter as of the date hereof, as of the Closing Time
referred to in Section 2(c) hereof, and as of each Date of Delivery (if any)
referred to in Section 2(b) hereof, and agrees with each Underwriter, as
follows:
          (i) Compliance with Registration Requirements. At the time of filing
the Registration Statement, any Rule 462(b) Registration Statement and any
post-effective amendments thereto, and at the date hereof, the Company was not
an “ineligible issuer” as defined in Rule 405 of the 1933 Act Regulations
(“Rule 405”). Each of the Registration Statement and any Rule 462(b)
Registration Statement has become effective under the 1933 Act, and no stop
order suspending the effectiveness of the Registration Statement and any
post-effective amendment thereto or any Rule 462(b) Registration Statement has
been issued, and any post-effective amendment thereto under the 1933 Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by the Commission, and any request on
the part of the Commission for additional information has been complied with.
               At the respective times the Registration Statement, any Rule
462(b) Registration Statement and any post-effective amendments thereto became
effective and at the Closing Time (and, if any Option Securities are purchased,
at the Date of Delivery), the Registration Statement, the Rule 462(b)
Registration Statement and any amendments and supplements thereto complied and
will

- 2 -



--------------------------------------------------------------------------------



 



comply in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, any
preliminary prospectus and any supplement thereto or prospectus wrapper prepared
in connection therewith, at their respective times of issuance and at the
Closing Time, complied and will comply in all material respects with any
applicable laws or regulations of foreign jurisdictions in which the Prospectus
and such preliminary prospectus, as amended or supplemented, if applicable, are
distributed in connection with the offer and sale of Directed Securities.
Neither the Prospectus nor any amendments or supplements thereto (including any
prospectus wrapper), at the time the Prospectus or any such amendment or
supplement was issued and at the Closing Time (and, if any Option Securities are
purchased, at the Date of Delivery), included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
               Each preliminary prospectus and the prospectus filed as part of
the Registration Statement as originally filed or as part of any amendment
thereto, or filed pursuant to Rule 424 under the 1933 Act, complied when so
filed in all material respects with the 1933 Act and the 1933 Act Regulations,
and each preliminary prospectus and the Prospectus delivered to the Underwriters
for use in connection with this offering was identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
               As of the Applicable Time (as defined below), neither (x) the
Issuer-Represented General Free Writing Prospectus(es) (as defined below) issued
at or prior to the Applicable Time and the Statutory Prospectus (as defined
below), all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Issuer-Represented Limited Use Free Writing
Prospectus (as defined below), when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
               As used in this subsection and elsewhere in this Agreement:
          “Applicable Time” means 5:00 p.m. (Eastern time) on the date of this
Agreement or such other time as agreed by the Company and Keefe Bruyette.
          “Issuer-Represented Free Writing Prospectus” means any “issuer free
writing prospectus,” as defined in Rule 433 of the 1933 Act Regulations
(“Rule 433”), relating to the Securities that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to
Rule 433(d)(5)(i) because it contains a description of the Securities or of the
offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission, or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g).
          “Issuer-Represented General Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule C hereto.
          “Issuer-Represented Limited Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Free Writing Prospectus.

- 3 -



--------------------------------------------------------------------------------



 



          “Statutory Prospectus” means, as of any time, the prospectus relating
to the Securities that is included in the Registration Statement immediately
prior to that time, including any preliminary or other prospectus deemed to be a
part thereof. For purposes of this definition, information contained in a form
of prospectus that is deemed retroactively to be a part of the Registration
Statement pursuant to Rule 430A shall be considered to be included in the
Statutory Prospectus as of the actual time that form of prospectus is filed with
the Commission pursuant to Rule 424(b).
               Each Issuer-Represented Free Writing Prospectus, as of its issue
date and at all subsequent times through the completion of the public offer and
sale of the Securities, or until any earlier date that the issuer notified or
notifies Keefe Bruyette as described in the next sentence, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement or the Prospectus
and any preliminary or other prospectus deemed to be a part thereof that has not
been superseded or modified.
               The representations and warranties in this subsection shall not
apply to statements in or omissions from the Registration Statement, any
preliminary prospectus, the Prospectus or any Issuer-Represented Free Writing
Prospectus made in reliance upon and in conformity with written information
furnished to the Company by any Underwriter through Keefe Bruyette expressly for
use therein.
          (ii) Independent Accountants. BDO Seidman, LLP, the accounting firm
that audited the financial statements as of December 31, 2004 and December 31,
2005 and for the two years ended December 31, 2004 and December 31, 2005, and
Yount, Hyde & Barbour, PC, the accounting firm that audited the financial
statements as of December 31, 2003 and for the year ended December 31, 2003 and
supporting schedules of the Company included in the Registration Statement, the
General Disclosure Package, and the Prospectus, are and were during the periods
indicated each an independent registered public accounting firm as required by
the 1933 Act and the 1933 Act Regulations and are registered with the Public
Company Accounting Oversight Board. With respect to the Company, and to the
Company’s knowledge, BDO Seidman, LLP and Yount, Hyde & Barbour, PC are not and
have not been in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”).
          (iii) Financial Statements. The financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus,
together with the related schedules and notes, present fairly the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, shareholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified, and said
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved except as otherwise noted in said financial statements and in
accordance with Regulation S-X under the 1933 Act. The supporting schedules, if
any, included in the Registration Statement, the General Disclosure Package and
the Prospectus present fairly in accordance with GAAP the information required
to be stated therein. The selected financial data and the summary financial
information included in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included in the Registration Statement and the books and records of
the Company. No other financial statements or schedules are required to be
included in the Registration Statement. To the extent applicable, all
disclosures contained in the Registration Statement or the

- 4 -



--------------------------------------------------------------------------------



 



Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the rules and
regulations of the 1934 Act (the “1934 Act Regulations”) and Item 10 of
Regulation S-K under the 1933 Act, as applicable.
          (iv) No Material Adverse Change in Business. Since the respective
dates as of which information is given in the Registration Statement, the
General Disclosure Package and the Prospectus, except as otherwise stated
therein, (A) there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and the Subsidiaries (as defined below) considered as
one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of the Subsidiaries, other than those in the ordinary course
of business, that are material with respect to the Company and the Subsidiaries
considered as one enterprise, and (C) except for quarterly dividends on the
Common Stock in amounts per share that are consistent with recent past practice,
there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.
          (v) Good Standing of the Company. The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
Commonwealth of Virginia and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Registration Statement, General Disclosure Package and the Prospectus and to
enter into and perform its obligations under this Agreement. The Company is a
registered bank holding company under the Bank Holding Company Act of 1956, as
amended, is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.
          (vi) Good Standing of Subsidiaries. Each direct and indirect
subsidiary of the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized and is validly existing as a national
bank, corporation or other entity in good standing under the laws of the
jurisdiction of its organization, has requisite power and authority to own,
lease and operate its properties and to conduct its business as described in the
General Disclosure Package and the Prospectus and is duly qualified as a foreign
entity to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
Except as otherwise disclosed in the Registration Statement, all of the issued
and outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through a Subsidiary, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity. None of the outstanding
shares of capital stock of any Subsidiary was issued in violation of the
preemptive or similar rights of any securityholder of any Subsidiary. The only
subsidiaries of the Company are the Subsidiaries listed on Schedule D hereto.
          (vii) Capitalization. The authorized, issued and outstanding capital
stock of the Company is as set forth in the General Disclosure Package and the
Prospectus in the column entitled “Actual” under the caption “Capitalization”
(except for subsequent issuances, if any, pursuant to this Agreement, pursuant
to reservations, agreements or employee benefit plans referred to in the
Prospectus or pursuant to the exercise of convertible securities or options
referred to in the Prospectus). The shares of issued and outstanding capital
stock, including the Securities to be purchased by the Underwriters

- 5 -



--------------------------------------------------------------------------------



 



from the Selling Shareholders and the warrants and options issued by the
Company, have been duly authorized and validly issued and the shares of capital
stock, including the Securities to be purchased by the Underwriters from the
Selling Shareholders, are fully paid and non-assessable. None of the outstanding
shares of capital stock, including the Securities to be purchased by the
Underwriters from the Selling Shareholders and the warrants or options, were
issued in violation of the preemptive or other similar rights of any
securityholder of the Company.
          (viii) Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and, when duly executed by the
Underwriter, will constitute the valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as may be
limited or otherwise affected by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar statutes,
rules, regulations or other laws affecting the enforcement of creditors’ rights
and remedies generally, and the unavailability of, or limitation on the
availability of, a particular right or remedy (whether in a proceeding in equity
or at law) because of equitable principles.
          (ix) Authorization and Description of Securities. The Securities to be
purchased by the Underwriters from the Company have been duly authorized for
issuance and sale to the Underwriters pursuant to this Agreement and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, will be validly issued and fully paid and
non-assessable free and clear of any security interest, mortgage, pledge, lien,
charge, claim, equity or encumbrance of any kind, other than pursuant to this
Agreement. The Common Stock conforms to all statements relating thereto
contained in the Prospectus and such description conforms to the rights set
forth in the instruments defining the same. No holder of the Securities will be
subject to personal liability for the debts of the Company by reason of being
such a holder, and the issuance of the Securities is not subject to the
preemptive or other similar rights of any securityholder of the Company. The
form of certificate used to evidence the Common Stock complies in all material
respects with all applicable statutory requirements, with any applicable
requirements of the organizational documents of the Company and the requirements
of the Nasdaq Global Market. All securities issued by the Company, any of the
Subsidiaries or any trusts established by the Company or any Subsidiary, have
been or will be issued and sold in compliance with (A) all applicable federal
and state securities laws, (B) the laws of the applicable jurisdiction of
organization of the issuing entity, and (C) to the extent applicable to the
issuing entity, the requirements of the Nasdaq Global Market.
          (x) Absence of Defaults and Conflicts. Neither the Company nor any of
the Subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of the Subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any Subsidiary is
subject (collectively, “Agreements and Instruments”) except for such defaults
that would not result in a Material Adverse Effect. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement (including the issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the Prospectus under the caption “Use of Proceeds”)
and compliance by the Company with its obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any Subsidiary
pursuant to, the Agreements and Instruments (except for such conflicts,

- 6 -



--------------------------------------------------------------------------------



 



breaches or defaults or liens, charges or encumbrances that would not result in
a Material Adverse Effect), nor will such action result in any violation of the
provisions of the charter or by-laws of the Company or any Subsidiary or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any Subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition that gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary.
          (xi) Absence of Labor Dispute or Discrimination Claims. No labor
dispute with the employees of the Company or any Subsidiary exists or, to the
knowledge of the Company, is imminent that, in either case, may reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary is in violation of or has received notice of any violation with
respect to any federal or state law relating to discrimination in the hiring,
promotion or pay of employees, nor any applicable federal or state wages and
hours law, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could have a Material Adverse Effect.
          (xii) Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary that is required
to be disclosed in the Registration Statement (other than as disclosed therein)
or that might reasonably be expected to result in a Material Adverse Effect or
that might reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder. The aggregate of all
pending legal or governmental proceedings to which the Company or any Subsidiary
is a party, or of which any of their respective property or assets is the
subject, that are not described in the Registration Statement, including
ordinary routine litigation incidental to the business, could not reasonably be
expected to result in a Material Adverse Effect.
          (xiii) Accuracy of Exhibits. There are no contracts or documents that
are required to be described in the Registration Statement, the General
Disclosure Package, or the Prospectus or to be filed as exhibits thereto that
have not been so described and filed as required. All such contracts to which
the Company or any of the Subsidiaries is a party have been duly authorized,
executed and delivered by the Company or such Subsidiary, constitute valid and
binding agreements of the Company or such Subsidiary and are enforceable against
the Company or such Subsidiary in accordance with the terms thereof, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by equitable principles restricting the availability of equitable
remedies.
          (xiv) Possession of Intellectual Property. The Company and the
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures and excluding generally
commercially available “off the shelf” software programs licensed pursuant to
shrink wrap or “click and accept” licenses), trademarks, service marks, trade
names or other intellectual property (collectively, “Intellectual Property”)
necessary to carry on the business now operated by them, and neither the Company
nor any of the Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others

- 7 -



--------------------------------------------------------------------------------



 



with respect to any Intellectual Property or of any facts or circumstances that
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of the Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect.
          (xv) Absence of Further Requirements. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement, except
(i) such as have been already obtained or as may be required under the 1933 Act
or the 1933 Act Regulations or state securities laws and (ii) such as have been
obtained under the laws and regulations of jurisdictions in which the Directed
Securities are offered.
          (xvi) Possession of Licenses and Permits. The Company and the
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them. The Company and the Subsidiaries are
in compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, singly or in the aggregate,
have a Material Adverse Effect. All of the Governmental Licenses are valid and
in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not have a Material Adverse Effect. Neither the Company nor any of
the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses that, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect. Neither the Company nor any of the
Subsidiaries has failed to file with applicable regulatory authorities any
statement, report, information or form required by any applicable law,
regulation or order, except where the failure to be so in compliance would not,
individually or in the aggregate, have a Material Adverse Effect, and all such
filings were in material compliance with applicable laws when filed and no
material deficiencies have been asserted by any regulatory commission, agency or
authority with respect to any such filings or submissions.
          (xvii) Title to Property. The Company and the Subsidiaries have good
and marketable title to all real property owned by the Company and the
Subsidiaries and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind (other than pledges with respect to
Federal Home Loan Bank of Atlanta borrowings and securities pledged to secure
local government deposits and as collateral for repurchase agreements) except
such as (a) are described in the General Disclosure Package and the Prospectus
or (b) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of the Subsidiaries. All of the leases and
subleases material to the business of the Company and the Subsidiaries,
considered as one enterprise, and under which the Company or any of the
Subsidiaries holds properties described in the General Disclosure Package and
the Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any Subsidiary under
any of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company or such Subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.

- 8 -



--------------------------------------------------------------------------------



 



          (xviii) Compliance with Cuba Act. The Company has complied with, and
is and will be in compliance with, the provisions of that certain Florida act
relating to disclosure of doing business with Cuba, codified as Section 517.075
of the Florida statutes, and the rules and regulations thereunder (collectively,
the “Cuba Act”) or is exempt therefrom.
          (xix) Investment Company Act. The Company is not, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the General Disclosure Package and
the Prospectus will not be, an “investment company” or an entity “controlled” by
an “investment company” as such terms are defined in the Investment Company Act
of 1940, as amended (the “1940 Act”).
          (xx) Environmental Laws. Except as described in the Registration
Statement and except as would not, singly or in the aggregate, result in a
Material Adverse Effect, (A) neither the Company nor any of the Subsidiaries is
in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and the Subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of the Subsidiaries and
(D) there are no events or circumstances that might reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of the Subsidiaries relating to Hazardous Materials
or any Environmental Laws.
          (xxi) Taxes. The Company and each of the Subsidiaries has (a) timely
filed all material foreign, United States federal, state and local tax returns,
information returns, and similar reports that are required to be filed (taking
into account valid extensions), and all tax returns are true, correct and
complete, (b) paid in full all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, except for any such tax
assessment, fine or penalty that is currently being contested in good faith or
as would not have, individually or in the aggregate, a Material Adverse Effect,
and (c) established on the most recent balance sheet reserves that are adequate
for the payment of all taxes not yet due and payable.
          (xxii) Insurance. The Company and the Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company
reasonably believes are adequate for the conduct of the business of the Company
and the Subsidiaries and the value of their properties and as are customary in
the business in which the Company and the Subsidiaries are engaged. Neither the
Company nor the Subsidiaries has been refused any insurance coverage sought or
applied for, and the Company has no reason to believe that they will not be able
to renew their existing insurance coverage as

- 9 -



--------------------------------------------------------------------------------



 



and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
          (xxiii) Statistical and Market Data. The statistical and market
related data contained in the Prospectus and Registration Statement are based on
or derived from sources that the Company believes are reliable and accurate;
provided, however, that the foregoing representation shall not apply to
statistical and market related data based on or derived from information
provided by the Representatives to the Company for inclusion in the Prospectus
or the Registration Statement.
          (xxiv) Relationship. No relationship, direct or indirect, exists
between or among the Company or any of the Subsidiaries, on the one hand, and
the directors, officers, shareholders, customers or suppliers of the Company or
any of the Subsidiaries, on the other, that is required by the 1933 Act or by
the rules and regulations of the Commission thereunder to be described in the
Registration Statement and/or the Prospectus and that is not so described.
          (xxv) Internal Control Over Financial Reporting. The Company maintains
“internal control over financial reporting” (as such term is defined in
Rule 13a-15(f) under the 1934 Act Regulations). To the Company’s knowledge,
except as described in the Registration Statement, General Disclosure Package
and Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
          (xxvi) Disclosure Controls and Procedures. The Company and the
Subsidiaries employ “disclosure controls and procedures” (as such term is
defined in Rule 13a-15(e) under the 1934 Act Regulations) that are effective in
all material respects to perform the functions described in Rule 13a-15(e) under
the 1934 Act Regulations. As of the Company’s last evaluation of its disclosure
controls and procedures pursuant to Rule 13a-15(e) under the 1934 Act
Regulations, the Company is not aware of (1) any significant deficiency in the
design or operation of internal controls that could adversely affect the
Company’s ability to record, process, summarize and report financial data or
(2) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls.
          (xxvii) Compliance with the Sarbanes-Oxley Act. There is and has been
no failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act, including Section 402 related to loans
and Sections 302 and 906 related to certifications.
          (xxviii) Pending Procedures and Examinations. The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or Section 8(e) of the 1933 Act, and the Company is not the subject
of a pending proceeding under Section 8A of the 1933 Act in connection with the
offering of the Securities.
          (xxix) Unlawful Payments. Neither the Company nor any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of the Subsidiaries has (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or

- 10 -



--------------------------------------------------------------------------------



 



employee from corporate funds, (C) violated or is in violation of any provision
of the Foreign Corrupt Practices Act of 1977, or (D) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.
          (xxx) No Registration Rights. No person has the right to require the
Company or any of the Subsidiaries to register any securities for sale under the
1933 Act for any reason or by reason of the filing of the Registration Statement
with the Commission or the issuance and sale of the Securities to be sold by the
Company hereunder.
          (xxxi) No Stabilization or Manipulation. Neither the Company nor any
of the Subsidiaries, nor any affiliates of the Company or the Subsidiaries, has
taken, and will not take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.
          (xxxii) No Unauthorized Use of Prospectus. The Company has not
distributed and, prior to the later to occur of (i) the Closing Time and
(ii) completion of the distribution of the Securities, will not distribute any
prospectus (as such term is defined in the 1933 Act and the 1933 Act
Regulations) in connection with the offering and sale of the Securities other
than the Registration Statement, any preliminary prospectus, the Prospectus or
other materials, if any, permitted by the 1933 Act or by the 1933 Act
Regulations and approved by Keefe Bruyette.
          (xxxiii) Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the 1933 Act and Section 21E of the 1934
Act) contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.
          (xxxiv) Lock-up Agreements. Each of the Selling Shareholders, the
Company’s executive officers and directors and 5% or greater shareholders and
certain other shareholders, in each case as listed on Schedule E hereto, has
executed and delivered lock-up agreements as contemplated by Section 5(k) hereof
(except for Dean F. Hackemer, whose lock-up agreement will be executed and
delivered no later than July 31, 2006).
          (xxxv) Fees. Other than as contemplated by this Agreement, there is no
broker, finder or other party that is entitled to receive from the Company or
any Subsidiary any brokerage or finder’s fee or any other fee, commission or
payment as a result of the transactions contemplated by this Agreement.
          (xxxvi) ERISA. The Company and each of the Subsidiaries or their
“ERISA Affiliates” (as defined below) are in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”). No “reportable event” (as defined in
ERISA) has occurred with respect to any “employee benefit plan” (as defined in
ERISA) for which the Company or any of the Subsidiaries or ERISA Affiliates
would have any liability. The Company and each of the Subsidiaries or their
ERISA Affiliates have not incurred and do not expect to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the United
States Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (collectively the “Code”). Each “employee
benefit plan” for which the Company and each of the Subsidiaries or any of their
ERISA Affiliates would have any liability that is intended to be qualified under
Section 401(a) of the Code is so

- 11 -



--------------------------------------------------------------------------------



 



qualified in all material respects and nothing has occurred, whether by action
or by failure to act, that would cause the loss of such qualification. “ERISA
Affiliate” means, with respect to the Company or a Subsidiary, any member of any
group of organizations described in Sections 414(b), (c), (m) or (o) of the Code
or Section 400(b) of ERISA of which the Company or such Subsidiary is a member.
          (xxxvii) Regulatory Agreements. Neither the Company nor any of the
Subsidiaries is a party to or subject to any order, decree, agreement,
memorandum or understanding or similar agreement with, or a commitment letter,
supervisory letter or similar submission to, any governmental entity charged
with the supervision or regulation of depository institutions or engaged in the
insurance of deposits (including the Board of Governors of the Federal Reserve
(the “FRB”), the Office of the Comptroller of the Currency (the “OCC”) or the
Federal Deposit Insurance Corporation (the “FDIC”)) or the supervision or
regulation of it or any of the Subsidiaries, except as would not, singly or in
the aggregate, result in a Material Adverse Effect, and neither the Company nor
any of the Subsidiaries has been advised by any such governmental entity that
such governmental entity is contemplating issuing or requesting (or is
considering the appropriateness of issuing or requesting) any such order,
decree, agreement, memorandum or understanding, commitment letter, supervisory
letter or similar submission, except as would not, singly or in the aggregate,
result in a Material Adverse Effect.
          (xxxviii) Deposit Insurance, FHLB Membership and Bank Regulations. The
deposit accounts of Access National Bank (the “Bank”) are insured by the FDIC to
the legal maximum, and the Bank has paid all premiums and assessments required
by the FDIC and the regulations promulgated by the FDIC, and no proceeding for
the termination or revocation of such insurance is pending or threatened. The
Bank is a member in good standing of the Federal Home Loan Bank of Atlanta. The
Bank has complied with all rules and regulations of the OCC and the FDIC, except
for violations that would not result in a Material Adverse Effect.
          (xxxix) Directed Share Program. The only individuals qualified to
participate in the Directed Share Program are the individuals listed on
Schedule F hereto. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency, other than those obtained,
is required in connection with the offering of the Directed Securities in any
jurisdiction where the Directed Securities are being offered. The Company has
not offered, or caused the Representatives to offer, Securities to any person
pursuant to the Directed Share Program with the specific intent to unlawfully
influence (A) a customer or business partner of the Company to alter the
customer’s or business partner’s level or type of business with the Company or
(B) a trade journalist or publication to write or publish favorable information
about the Company or its products.
          (xl) The Nasdaq Global Market. The Securities to be sold by the
Company are duly authorized for listing, subject to official notice of issuance,
on the Nasdaq Global Market, and the Securities to be sold by the Selling
Shareholders are duly listed on the Nasdaq Global Market.
          (xli) Insider Loans. The Company has provided a true, correct and
complete list of any still outstanding extension of credit in the form of a
personal loan made, directly or indirectly, by the Company or any of the
Subsidiaries to any director or executive officer of the Company or any of the
Subsidiaries, or to any family member or affiliate of any director or executive
officer of the Company or any of the Subsidiaries. The Company has not, except
as permitted in the Bank’s capacity as a lending institution, directly or
indirectly, including through any of the Subsidiaries: (A) extended credit,
arranged to extend credit, or renewed any extension of credit, in the form of a
personal loan, to or for any director or executive officer of the Company or any
of the Subsidiaries, or to or for any family member or affiliate of any director
or executive officer of the Company or any of the Subsidiaries; or (B) made

- 12 -



--------------------------------------------------------------------------------



 



any material modification, including any renewal thereof, to any term of any
personal loan to any director or executive officer of the Company or any of the
Subsidiaries, or any family member or affiliate of any director or executive
officer.
          (xlii) Off Balance Sheet Transactions. There are no transactions,
arrangements and other relationships between and/or among the Company and/or, to
the knowledge of the Company, any of the Subsidiaries, affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that could reasonably be expected to affect materially the
Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos. 33-8056, 34-45321, and
FR-61), required to be described in any preliminary prospectus or the Prospectus
that have not been described as required.
          (xliii) Losses. Neither the Company nor any of the Subsidiaries has
sustained since the date of the financial statements in the Registration
Statement, any preliminary prospectus and the Prospectus any loss or
interference that is material to the Company and the Subsidiaries taken as a
whole with their respective businesses from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree.
          (xliv) Compliance with Rule 424. The Company has made all filings
required by Rule 424 under the 1933 Act.
          (xlv) No Broker or Dealer. Neither the Company nor any of its
affiliates (A) is required to register as a “broker” or “dealer” in accordance
with the provisions of the 1934 Act or the 1934 Act Regulations, or
(B) directly, or indirectly through one or more intermediaries, controls or has
any other association (within the meaning of Article I of the By-laws of the
NASD) with any member firm of the NASD.
          (xlvi) Privacy Statements. The Company (A) complies with the Privacy
Statements (as defined below) as applicable to any given set of personal
information collected by the Company from Individuals (as defined below),
(B) complies in all material respects with all applicable federal, state, local
and foreign laws and regulations regarding the collection, retention, use,
transfer or disclosure of personal information, and (C) takes reasonable
measures to protect and maintain the confidential nature of the personal
information provided to the Company by Individuals in accordance with the terms
of the applicable Privacy Statements. To the Company’s knowledge, no claims or
controversies have arisen regarding the Privacy Statements or the implementation
thereof. As used herein, “Privacy Statements” means, collectively, any and all
of the Company’s privacy statements and policies published on Company websites
or products or otherwise made available by the Company regarding the collection,
retention, use and distribution of the personal information of individual,
including, without limitation, from visitors or users of any Company websites or
products (“Individuals”).
          (xlvii) Money Laundering and Terrorism Finance. Neither the Company
nor any of the Subsidiaries, nor, to the Company’s knowledge, any of its
affiliates or any director, officer, agent or employee of, or other person
associated with or acting on behalf of, the Company, has violated the Bank
Secrecy Act, as amended, the Uniting and Strengthening of America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “USA
PATRIOT Act”) of 2001 or the rules and regulations promulgated under any such
law or any successor law. The operations of the Company and the Subsidiaries
and, to the Company’s knowledge, its affiliates are and have been conducted at
all times

- 13 -



--------------------------------------------------------------------------------



 



in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
Money Laundering Control Act of 1986, as amended, any other money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
except for any such non-compliance as would not, singly or in the aggregate,
result in a Material Adverse Effect, and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries, or, to the Company’s
knowledge, any of its affiliates, with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.
          (xlviii) OFAC. Neither the Company nor any of the Subsidiaries, nor,
to the Company’s knowledge, any of its affiliates or any director, officer,
agent or employee of, or other person associated with or acting on behalf of,
the Company, is currently subject to any United States sanctions administered by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”). The Company will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, partner or joint venturer or other person or entity, for the
purpose of financing the activities of any person currently subject to any
United States sanctions administered by OFAC.
     (b) Representations and Warranties by the Selling Shareholders. Each
Selling Shareholder severally represents and warrants to each Underwriter as of
the date hereof, as of the Closing Time, and, if the Selling Shareholder is
selling Option Securities on a Date of Delivery, as of each such Date of
Delivery, and agrees with each Underwriter, as follows:
          (i) Accurate Disclosure. Each Selling Shareholder has reviewed and is
familiar with the Registration Statement, the General Disclosure Package and the
Prospectus. Jacques Rebibo represents and warrants that neither the General
Disclosure Package, Prospectus nor any amendments or supplements thereto
(including any prospectus wrapper) includes any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Michael Rebibo represents and warrants that, with respect to any
statements or omissions in the General Disclosure Package or Prospectus under
the caption “Selling Shareholders” relating to him, neither the General
Disclosure Package, Prospectus nor any amendments or supplements thereto
(including any prospectus wrapper) includes any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Neither Selling Shareholder is prompted to sell the Securities to be
sold by such Selling Shareholder hereunder by any information concerning the
Company or any Subsidiary of the Company that is not set forth in the General
Disclosure Package or the Prospectus.
          (ii) Authorization of Agreements. Each Selling Shareholder has the
full right, power and authority to enter into this Agreement and a power of
attorney (the “Power of Attorney”) and custody agreement (the “Custody
Agreement”) and to sell, transfer and deliver the Securities to be sold by such
Selling Shareholder hereunder. The execution and delivery of this Agreement, the
Power of Attorney and Custody Agreement, and the sale and delivery of the
Securities to be sold by such Selling Shareholder and the consummation of the
transactions contemplated herein and compliance by such Selling Shareholder with
its obligations hereunder, have been duly authorized by such Selling Shareholder
and do not and will not, whether with or without the giving of notice or passage
of time or both, conflict with or constitute a breach of or default under, or
result in the creation or imposition of any tax, lien, charge or encumbrance
upon, the Securities to be sold by such Selling Shareholder or any

- 14 -



--------------------------------------------------------------------------------



 



property or assets of such Selling Shareholder pursuant to any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, license,
lease or other agreement or instrument to which such Selling Shareholder is a
party or by which such Selling Shareholder may be bound, or to which any of the
property or assets of such Selling Shareholder is subject, nor will such action
result in any violation of any applicable treaty, law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over such
Selling Shareholder or any of its properties.
          (iii) Good and Marketable Title. Each Selling Shareholder has and will
at the Closing Time and, if any Option Securities are purchased, on the Date of
Delivery have good and marketable title to the Securities to be sold by such
Selling Shareholder hereunder, free and clear of any security interest,
mortgage, pledge, lien, charge, claim, equity or encumbrance of any kind, other
than pursuant to this Agreement. Upon delivery of the Securities to be sold by
such Selling Shareholder hereunder and payment of the purchase price therefore
as herein contemplated, assuming each Underwriter has no notice of any adverse
claim, each of the Underwriters will receive good and marketable title to the
Securities purchased by it from such Selling Shareholder, free and clear of any
security interest, mortgage, pledge, lien, charge, claim, equity or encumbrance
of any kind. At the Closing Time or the applicable Date of Delivery, all stock
transfer or other taxes (other than income taxes) that are required to be paid
in connection with the sale and transfer of the Securities to be sold by each
Selling Shareholder to the Underwriters hereunder will have been fully paid or
provided for by such Selling Shareholder and all laws imposing such taxes will
have been fully complied with.
          (iv) Due Execution of Power of Attorney and Custody Agreement. Each
Selling Shareholder has duly executed and delivered, in the form heretofore
furnished to the Representatives, the Power of Attorney and Custody Agreement
with Michael W. Clarke, as attorney-in-fact (the “Attorney-in-Fact”), and the
Bank, as custodian (the “Custodian”). The Custodian is authorized to deliver the
Securities to be sold by such Selling Shareholder hereunder and to accept
payment therefor. The Attorney-in-Fact is authorized to execute and deliver this
Agreement and the certificate referred to in Section 5(f) or that may be
required pursuant to Sections 5(l) and 5(m) on behalf of such Selling
Shareholder, to sell, assign and transfer to the Underwriters the Securities to
be sold by such Selling Shareholder hereunder, to determine the purchase price
to be paid by the Underwriters to such Selling Shareholder, as provided in
Section 2(a) hereof, to authorize the delivery of the Securities to be sold by
such Selling Shareholder hereunder, to accept payment therefor, and otherwise to
act on behalf of such Selling Shareholder in connection with this Agreement.
          (v) Absence of Manipulation. Such Selling Shareholder has not taken,
and will not take, directly or indirectly, any action that is designed to or
that has constituted or that might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
          (vi) Absence of Further Requirements. No filing with, or consent,
approval, authorization, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, is necessary or
required for the performance by each Selling Shareholder of its obligations
hereunder or in the Power of Attorney and Custody Agreement, or in connection
with the sale and delivery of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement, except (i) such as may have
previously been made or obtained or as may be required under the 1933 Act or the
1933 Act Regulations or state securities laws and (ii) such as have been
obtained under the laws and regulations of jurisdictions outside the United
States in which the Directed Securities are offered.

- 15 -



--------------------------------------------------------------------------------



 



          (vii) Restriction on Sale of Securities. Each of the Selling
Shareholders has executed and delivered a lock-up agreement substantially in the
form of Exhibit C hereto.
          (viii) Certificates Suitable for Transfer. The Securities to be sold
by such Selling Shareholder pursuant to this Agreement are certificated
securities in registered form and are not held in any securities account or by
or through any securities intermediary within the meaning of the Uniform
Commercial Code as in effect in the State of New York (the “UCC”). Certificates
for all of the Securities to be sold by such Selling Shareholder pursuant to
this Agreement, in suitable form for transfer by delivery or accompanied by duly
executed instruments of transfer or assignment in blank with signatures
guaranteed, have been placed in custody with the Custodian with irrevocable
conditional instructions to deliver such Securities to the Underwriters pursuant
to this Agreement.
          (ix) Deliveries of Securities. Upon payment of the purchase price for
the Securities to be sold by each Selling Shareholder pursuant to this
Agreement, delivery of such Securities, as directed by the Underwriters, to Cede
& Co. (“Cede”) or such other nominee as may be designated by The Depository
Trust Company (“DTC”), registration of such Securities in the name of Cede or
such other nominee, and the crediting of such Securities on the books of DTC to
securities accounts of the Underwriters (assuming that neither DTC nor any such
Underwriter has notice of any “adverse claim,” within the meaning of
Section 8-105 of the UCC, to such Securities), (A) DTC shall be a “protected
purchaser,” within the meaning of Section 8-303 of the UCC, of such Securities
and will acquire its interest in such Securities (including, without limitation,
all rights that such Selling Shareholder had or has the power to transfer in
such Securities) free of any adverse claim within the meaning of Section 8-102
of the UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a
valid security entitlement in respect of such Securities, and (C) under
Section 8-502 of the UCC, no action (whether framed in conversion, replevin,
constructive trust, equitable lien or other theory) based on any “adverse
claim,” within the meaning of Section 8-102 of the UCC, to such Securities may
be asserted against the Underwriters with respect to such security entitlement.
For purposes of this representation, each Selling Shareholder may assume that
when payment, delivery and crediting occurs, (x) such Securities will have been
registered in the name of Cede or another nominee designated by DTC, in each
case on the Company’s share registry in accordance with its certificate of
incorporation, bylaws and applicable law, (y) DTC will be registered as a
“clearing corporation,” within the meaning of Section 8-102 of the UCC and (z)
appropriate entries to the accounts of the several Underwriters on the records
of DTC will have been made pursuant to the UCC.
          (x) No Association with NASD. Each Selling Shareholder severally
represents that neither he nor any of his affiliates directly, or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with, or has any other association with (within the meaning of
Article I, Section 1(m) of the By-laws of the National Association of Securities
Dealers, Inc.), any member firm of the National Association of Securities
Dealers, Inc.
          (xi) Selling Shareholder Free Writing Prospectuses. Each Selling
Shareholder represents and agrees that, without the prior consent of Keefe
Bruyette and the Company, he has not made and will not make any offer relating
to the Securities that would constitute a “free writing prospectus” as defined
in Rule 405 (any such “free writing prospectus” of any Selling Shareholder, a
“Selling Shareholder Free Writing Prospectus”), and he has not used, referred
to, or distributed, and will not use, refer to or distribute, any such Selling
Shareholder Free Writing Prospectus. Any Selling Shareholder Free Writing
Prospectus consented to by Keefe Bruyette and the Company is hereinafter
referred to as a “Selling Shareholder Permitted Free Writing Prospectus.” Each
Selling Shareholder

- 16 -



--------------------------------------------------------------------------------



 



represents that he has treated or agrees that he will treat each Selling
Shareholder Permitted Free Writing Prospectus as an Issuer-Represented Free
Writing Prospectus and that he has complied and will comply with the
requirements of Rule 433 applicable to any Selling Shareholder Permitted Free
Writing Prospectus of such Selling Shareholder, including timely filing with the
Commission where required, legending and record keeping.
          (xii) Company Representations. Jacques Rebibo (A) has carefully
reviewed the representations and warranties of the Company contained in this
Agreement and, to the best of his knowledge, such representations and warranties
of the Company are true and correct, and (B) is familiar with the Registration
Statement, the General Disclosure Package and the Prospectus and has no
knowledge of any material fact, condition or information not disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus that
has had or may have a Material Adverse Effect.
          (xiii) No Reliance on Representatives or Representatives’ Counsel.
Each Selling Shareholder has not relied upon the Representatives or legal
counsel for the Representatives for any legal, tax or accounting advice in
connection with the offering and sale of the Securities.
          (xiv) No Registration Rights. Neither Selling Shareholder has any
registration or other similar rights to have any equity or debt securities
registered for sale by the Company under the Registration Statement or included
in the offering contemplated by this Agreement.
          (xv) No Preemptive or Other Rights. Neither Selling Shareholder has
any preemptive right, co-sale right or right of first refusal or other similar
right to purchase any of the Securities that are to be sold by the Company or
any of the other Selling Shareholders to the Underwriters pursuant to this
Agreement. Each Selling Shareholder does not own any warrants, options or
similar rights to acquire, and does not have any right or arrangement to
acquire, any capital stock, right, warrants, options or other securities from
the Company, other than those described in the Registration Statement and the
Prospectus.
     (c) Officer’s Certificates. Any certificate signed by any officer of the
Company or any of the Subsidiaries delivered to the Representatives or to
counsel for the Underwriters shall be deemed a representation and warranty by
the Company to each Underwriter as to the matters covered thereby, and any
certificate signed by or on behalf of the Selling Shareholders as such and
delivered to the Representatives or to counsel for the Underwriters pursuant to
the terms of this Agreement shall be deemed a representation and warranty by
such Selling Shareholder to the Underwriters as to the matters covered thereby.
     SECTION 2. Sale and Delivery to Underwriters; Closing.
     (a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company and each Selling Shareholder, severally and not jointly, agree to sell
to each Underwriter, severally and not jointly, and each Underwriter, severally
and not jointly, agrees to purchase from the Company and each Selling
Shareholder, at the price per share set forth in Schedule G, that proportion of
the number of Initial Securities set forth in Schedule B opposite the name of
the Company or such Selling Shareholder, as the case may be, which the number of
Initial Securities set forth in Schedule A opposite the name of such
Underwriter, plus any additional number of Initial Securities which such
Underwriter may become obligated to purchase pursuant to the provisions of
Section 10 hereof, bears to the total number of Initial

- 17 -



--------------------------------------------------------------------------------



 



Securities, subject, in each case, to such adjustments among the Underwriters as
the Representatives in their sole discretion shall make to eliminate any sales
or purchases of fractional securities.
     (b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company and the Selling Shareholders, acting severally and not
jointly, hereby grant an option to the Underwriters, severally and not jointly,
to purchase up to an additional 320,250 shares of Common Stock, as set forth in
Schedule B, at the price per share set forth in Schedule G, less an amount per
share equal to any dividends or distributions declared by the Company and
payable on the Initial Securities but not payable on the Option Securities. The
option hereby granted will expire 30 days after the date hereof and may be
exercised in whole or in part from time to time only for the purpose of covering
over-allotments that may be made in connection with the offering and
distribution of the Initial Securities upon notice by the Representatives to the
Company and the Selling Shareholders setting forth the number of Option
Securities as to which the several Underwriters are then exercising the option
and the time and date of payment and delivery for such Option Securities. Any
such time and date of delivery (a “Date of Delivery”) shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time, as
hereinafter defined. If the option is exercised as to all or any portion of the
Option Securities, each of the Underwriters, acting severally and not jointly,
will purchase that proportion of the total number of Option Securities then
being purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Underwriter bears to the total number of Initial
Securities, subject in each case to such adjustments as the Representatives in
their discretion shall make to eliminate any sales or purchases of fractional
shares, and each of the Company and the Selling Shareholders, acting severally
and not jointly, will sell that proportion of the total number of Option
Securities then being sold which the number of Initial Securities set forth in
Schedule B opposite the name of the Company or such Selling Shareholder bears to
the total number of Initial Securities.
     (c) Payment. Payment of the purchase price for, and delivery of
certificates for, the Initial Securities shall be made at the offices of Nelson
Mullins Riley & Scarborough LLP, 101 Constitution Avenue, N.W., Suite 900,
Washington, D.C. 20001, or at such other place as shall be agreed upon by the
Representatives and the Company and the Selling Shareholders, at 9:00 a.m.
(Eastern time) on the third (fourth, if the pricing occurs after 4:30 p.m.
(Eastern time) on any given day) business day after the date hereof (unless
postponed in accordance with the provisions of Section 10), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representatives and the Company and the Selling Shareholders (such time and date
of payment and delivery being herein called “Closing Time”).
          In addition, in the event that any or all of the Option Securities are
purchased by the Underwriters, payment of the purchase price for, and delivery
of certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company and the Selling Shareholders, on each Date of Delivery as
specified in the notice from the Representatives to the Company and the Selling
Shareholders.
          Payment shall be made to the Company and the Selling Shareholders by
wire transfer of immediately available funds to bank accounts designated by the
Company and the Custodian pursuant to each Selling Shareholder’s Power of
Attorney and Custody Agreement, as the case may be, against delivery to the
Representatives for the respective accounts of the Underwriters of certificates
for the Securities to be purchased by them. It is understood that each
Underwriter has authorized the Representatives, for its account, to accept
delivery of, receipt for, and make payment of the purchase

- 18 -



--------------------------------------------------------------------------------



 



price for the Initial Securities and the Option Securities, if any, that it has
agreed to purchase. Keefe Bruyette, individually and not as representative of
the Underwriters, may (but shall not be obligated to) make payment of the
purchase price for the Initial Securities or the Option Securities, if any, to
be purchased by any Underwriter whose funds have not been received by the
Closing Time or the relevant Date of Delivery, as the case may be, but such
payment shall not relieve such Underwriter from its obligations hereunder.
     (d) Denominations; Registration. Certificates for the Initial Securities
and the Option Securities, if any, shall be in such denominations and registered
in such names as the Representatives may request in writing at least one full
business day before the Closing Time or the relevant Date of Delivery, as the
case may be. The certificates for the Initial Securities and the Option
Securities, if any, will be made available for examination and packaging by the
Representatives in The City of New York not later than 10:00 a.m. (Eastern time)
on the business day prior to the Closing Time or the relevant Date of Delivery,
as the case may be.
     SECTION 3. Covenants
     (a) Covenants of the Company. The Company covenants with each Underwriter
as follows:
          (i) Compliance with Securities Regulations and Commission Requests.
The Company, subject to Section 3(b), will comply with the requirements of
Rule 430A and will notify the Representatives immediately, and confirm the
notice in writing, (i) when any post-effective amendment to the Registration
Statement shall become effective or any supplement to the Prospectus or any
amended Prospectus shall have been filed, (ii) of the receipt of any comments
from the Commission, (iii) of any request by the Commission for any amendment to
the Registration Statement or any amendment or supplement to the Prospectus or
for additional information, (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes or of any examination pursuant to Section 8(e) of the 1933 Act
concerning the Registration Statement and (v) if the Company becomes the subject
of a proceeding under Section 8A of the 1933 Act in connection with the offering
of the Securities. The Company will promptly effect the filings necessary
pursuant to Rule 424(b) in the manner and within the time period required by
Rule 424(b) (without reliance on Rule 424(b)(8)) and will take such steps as it
deems necessary to ascertain promptly whether the form of prospectus transmitted
for filing under Rule 424(b) was received for filing by the Commission and, in
the event that it was not, it will promptly file such prospectus. The Company
will make every reasonable effort to prevent the issuance of any stop order and,
if any stop order is issued, to obtain the lifting thereof at the earliest
possible moment. The Company will comply with all of the provisions of any
undertakings in the Registration Statement.
          (ii) Filing of Amendments. The Company will give the Representatives
notice of its intention to file or prepare any amendment to the Registration
Statement (including any filing under Rule 462(b)) or any amendment, supplement
or revision to either any preliminary prospectus (including the prospectus
included in the Registration Statement at the time it became effective) or to
the Prospectus, whether pursuant to the 1933 Act or otherwise, will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing or use, as the case may be, and will not file or
use any such document to which the Representatives or counsel for the
Underwriters shall reasonably object in writing.

- 19 -



--------------------------------------------------------------------------------



 



          (iii) Delivery of Registration Statements. The Company has furnished
or will deliver to the Representatives and counsel for the Underwriters, without
charge, signed copies of the Registration Statement as originally filed and of
each amendment thereto (including exhibits filed therewith or therein) and
signed copies of all consents and certificates of experts, and will also deliver
to the Representatives, without charge, a conformed copy of the Registration
Statement as originally filed and of each amendment thereto (without exhibits)
for each of the Underwriters. The copies of the Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.
          (iv) Delivery of Prospectuses. The Company has delivered to each
Underwriter, without charge, as many copies of each preliminary prospectus as
such Underwriter reasonably requested, and the Company hereby consents to the
use of such copies for purposes permitted by the 1933 Act. The Company will
furnish to each Underwriter, without charge, during the period when the
Prospectus is required to be delivered under the 1933 Act, the 1934 Act or, in
lieu thereof, the notice referred to in Rule 173(a) under the 1933 Act
Regulations, such number of copies of the Prospectus (as amended or
supplemented) as such Underwriter may reasonably request. The Prospectus and any
amendments or supplements thereto furnished to the Underwriters will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
          (v) Continued Compliance with Securities Laws. The Company will comply
with the 1933 Act and the 1933 Act Regulations and the 1934 Act and the 1934 Act
Regulations so as to permit the completion of the distribution of the Securities
as contemplated in this Agreement and in the Prospectus. If at any time when a
prospectus is required by the 1933 Act to be delivered in connection with sales
of the Securities (or in lieu thereof the notice referred to in Rule 173(a)
under the Securities Act Regulations), any event shall occur or condition shall
exist as a result of which it is necessary, in the opinion of counsel for the
Underwriters or for the Company, to amend the Registration Statement or amend or
supplement the Prospectus in order that the Prospectus will not include any
untrue statements of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or amend or supplement the Prospectus in order to
comply with the requirements of the 1933 Act or the 1933 Act Regulations, the
Company will promptly prepare and file with the Commission, subject to
Section 3(b), such amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement or the Prospectus
comply with such requirements, and the Company will furnish to the Underwriters
such number of copies of such amendment or supplement as the Underwriters may
reasonably request. If at any time following issuance of an Issuer-Represented
Free Writing Prospectus there occurred or occurs an event or development as a
result of which such Issuer-Represented Free Writing Prospectus conflicted or
would conflict with the information contained in the Registration Statement or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company has promptly notified or will promptly notify the
Representative and has promptly amended or will promptly amend or supplement, at
its own expense, such Issuer-Represented Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission.

- 20 -



--------------------------------------------------------------------------------



 



          (vi) Blue Sky Qualifications. The Company will use its best efforts,
in cooperation with the Underwriters, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
(domestic or foreign) as the Representatives may designate and to maintain such
qualifications in effect for a period of not less than one year from the later
of the effective date of the Registration Statement and any Rule 462(b)
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Securities have been so qualified, the Company will
file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification in effect for a period of not less
than one year from the effective date of the Registration Statement and any Rule
462(b) Registration Statement. The Company will also supply the Underwriters
with such information as is necessary for the determination of the legality of
the Securities for investment under the laws of such jurisdiction as the
Underwriters may request.
          (vii) Rule 158. The Company will timely file such reports pursuant to
the 1934 Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement in conformity with
the requirements of Rule 158 for the purposes of, and to provide the benefits
contemplated by, the last paragraph of Section 11(a) of the 1933 Act.
          (viii) Use of Proceeds. The Company will use the net proceeds received
by it from the sale of the Securities sold by it in the manner specified in the
Prospectus under “Use of Proceeds.”
          (ix) Listing and Transfer Agent. The Company will use its best efforts
to obtain, effect and maintain the quotation of the newly issued Securities on
the Nasdaq Global Market and will file with the Nasdaq Global Market all
documents and notices required by the Nasdaq Global Market of companies that
have securities that are traded in the over-the-counter market and quotations
for which are reported by the Nasdaq Global Market. The Company will also
maintain, at its expense, a registrar and transfer agent for the Securities.
          (x) Restriction on Sale of Securities. During a period of 90 days from
the date of the Prospectus, the Company will not, without the prior written
consent of Keefe Bruyette, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any share of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(A) the Securities to be sold by the Company hereunder, (B) any shares of Common
Stock issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof and referred to in the
Prospectus, (C) any shares of Common Stock issued or options to purchase Common
Stock granted pursuant to existing employee benefit plans of the Company
referred to in the Prospectus provided that such options shall not be vested and
exercisable within the 90-day period referred to above, or (D) any shares of
Common Stock issued pursuant to any non-employee director stock plan or dividend
reinvestment plan. Notwithstanding the foregoing, in the event that either
(i) during the period that begins on the date that is 15 calendar days plus 3
business days before the last day of the Restricted Period and ends on the last
day of the Restricted Period, the Company issues an earnings release or

- 21 -



--------------------------------------------------------------------------------



 



material news or a material event relating to the Company occurs, or (ii) prior
to the expiration of the Restricted Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Restricted Period, the restrictions set forth herein will continue to apply
until the expiration of the date that is 15 calendar days plus 3 business days
after the date on which the earnings release is issued or the material news or
event related to the Company occurs.
          (xi) Reporting Requirements. The Company, during the period when the
Prospectus is required to be delivered (whether physically or through compliance
with Rule 172 under the 1933 Act or any similar rule) under the 1933 Act or the
1934 Act, will file all documents required to be filed with the Commission
pursuant to the 1934 Act within the time periods required by the 1934 Act, will
provide Keefe Bruyette, for its review and comment, with a copy of such reports
and statements and other documents to be filed by the Company pursuant to
Section 13, 14 or 15(d) of the 1934 Act during such period a reasonable amount
of time prior to any proposed filing, will file no such report, statement or
document to which Keefe Bruyette shall have raised a reasonable objection in
writing, and will promptly notify Keefe Bruyette of such filing.
          (xii) Issuer Free Writing Prospectus. The Company represents and
agrees that, unless it obtains the prior consent of Keefe Bruyette, and each
Underwriter represents and agrees that, unless it obtains the prior consent of
the Company and Keefe Bruyette, it has not made and will not make any offer
relating to the Securities that would constitute an “issuer free writing
prospectus,” as defined in Rule 433, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the
Commission. Any such free writing prospectus consented to by the Representative
and the Company is hereinafter referred to as an “Issuer Permitted Free Writing
Prospectus” and, collectively with any Selling Shareholder Permitted Free
Writing Prospectuses, the “Permitted Free Writing Prospectuses.” The Company
represents that it has treated or agrees that it will treat each Issuer
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Issuer Permitted Free Writing Prospectus, including
timely filing with the Commission where required, legending and record keeping.
          (xiii) Compliance with the Sarbanes-Oxley Act and Related Corporate
Governance Rules. During the time when a prospectus is required to be delivered
under the 1933 Act (whether physically or through compliance with Rule 172 under
the 1933 Act or any similar rule), the Company shall at all times comply, in all
material respects, with all applicable provisions of the Sarbanes-Oxley Act,
including the related rules and regulations promulgated thereunder by the
Commission and The Nasdaq Stock Market, Inc., in effect from time to time.
          (xiv) Notice of Issuance. The Company will timely file a “Notification
Form: Change in the Number of Shares Outstanding” with the Nasdaq Stock Market,
Inc.
          (xv) Compliance with Rule 433(g). The Company will comply with Rule
433(g) under the 1933 Act.
          (xvi) Lock-up Agreements. The Company will use its best efforts to
obtain an agreement substantially in the form of Exhibit C hereto from the
persons listed on Schedule E hereto.
          (xvii) Directors and Officers Insurance. The Company shall obtain or
maintain, as appropriate, adequate directors and officers liability insurance.

- 22 -



--------------------------------------------------------------------------------



 



     (b) Covenants of the Selling Shareholders. Each Selling Shareholder
covenants with the Company and each Underwriter as follows:
          (i) Form W-9. Each Selling Shareholder will deliver to the
Representatives prior to the Closing Time a properly completed and executed
United States Department of the Treasury Form W-9.
          (ii) No Material Adverse Change in Business. If, at any time prior to
the date on which the distribution of the Securities as contemplated herein and
in the General Disclosure Package and the Prospectus has been completed, as
determined by the Representatives, Jacques Rebibo has knowledge or becomes aware
of (A) any Material Adverse Effect or (B) the occurrence of any event as a
result of which the Registration Statement, as then amended, would include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
the General Disclosure Package or the Prospectus, in each case as then amended
or supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, he will
promptly notify the Company and the Representatives. If, at any time prior to
the date on which the distribution of the Securities as contemplated herein and
in the General Disclosure Package and the Prospectus has been completed, as
determined by the Representatives, Michael J. Rebibo has knowledge or becomes
aware of the occurrence of any event as a result of which, with respect to any
statements or omissions under the caption “Selling Shareholders,” the
Registration Statement, as then amended, would include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or the General
Disclosure Package or the Prospectus, in each case as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, he will
promptly notify the Company and the Representatives.
          (iii) Each Selling Shareholder will deliver to the Company or the
Underwriters such documentation as the Company or the Underwriters or any of
their respective counsel may reasonably request in order to effectuate any of
the provisions of this Agreement.
     SECTION 4. Payment of Expenses.
     (a) Expenses. The Company and the Selling Shareholders will pay or cause to
be paid all expenses incident to the performance of their obligations under this
Agreement, including (i) the preparation, printing and filing of the
Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment thereto, (ii) the preparation, printing
and delivery to the Underwriters of this Agreement and such other documents as
may be required in connection with the offering, purchase, sale, issuance or
delivery of the Securities, (iii) the preparation, issuance and delivery of the
certificates for the Securities to the Underwriters, including any stock or
other transfer taxes and any stamp or other duties payable upon the sale,
issuance or delivery of the Securities to the Underwriters, (iv) the fees and
disbursements of the Company’s counsel, accountants and other advisors, (v) the
qualification of the Securities under securities laws in accordance with the
provisions of Section 3(a)(vi) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Underwriters in connection therewith
and in connection with the preparation of the Blue Sky Survey and any supplement
thereto, (vi) the printing and delivery to the Underwriters of copies of each
preliminary prospectus, any Permitted Free Writing Prospectus and of the
Prospectus and any amendments or

- 23 -



--------------------------------------------------------------------------------



 



supplements thereto (including any costs associated with electronic delivery of
these materials), (vii) the preparation, printing and delivery to the
Underwriters of copies of the Blue Sky Survey and any supplement thereto,
(viii) the fees and expenses of any transfer agent or registrar for the
Securities, (ix) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the Securities, including without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, (x) the filing fees incident to the review by the
NASD of the terms of the sale of the Securities, and (xi) the fees and expenses
incurred in connection with the inclusion of the Securities in the Nasdaq Global
Market.
     (b) Expenses of the Selling Shareholders. The Selling Shareholders, jointly
and severally, will pay all expenses incident to the performance of their
respective obligations under and the consummation of the transactions
contemplated by this Agreement, including (i) the fees and expenses of any
custodian or attorney-in-fact and expenses associated with communications with
and collection of documents from Selling Shareholders, (ii) any stamp duties,
capital duties and stock transfer taxes, if any, payable upon the sale of the
Selling Shareholders’ Securities to the Underwriters and their transfer between
the Underwriters pursuant to an agreement between such Underwriters, and
(iii) the fees and disbursements of their respective counsel, accountants and
other advisors.
     (c) Termination of Agreement. If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5, Section 9(a)(i)
or Section 11 hereof, the Company and the Selling Shareholders shall reimburse
the Underwriters for all of their actual accountable out-of-pocket expenses,
including the reasonable fees and disbursements of counsel for the Underwriters.
     (d) Allocation of Expenses. The provisions of this Section shall not affect
any agreement that the Company and the Selling Shareholders may make for the
sharing of such costs and expenses.
     SECTION 5. Conditions of Underwriters’ Obligations.
     The obligations of the several Underwriters hereunder are subject to the
accuracy of the representations and warranties of the Company and the Selling
Shareholders contained in Section 1 hereof or in certificates of any officer of
the Company or any Subsidiary of the Company or on behalf of any Selling
Shareholder delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:
     (a) Effectiveness of Registration Statement. The Registration Statement,
including any Rule 462(b) Registration Statement, has become effective and, at
Closing Time, no stop order suspending the effectiveness of the Registration
Statement shall have been issued under the 1933 Act or proceedings therefore
initiated or threatened by the Commission, and any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Underwriters. A prospectus containing
the Rule 430A Information shall have been filed with the Commission in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)) (or a post-effective amendment providing such information shall
have been filed and declared effective in accordance with the requirements of
Rule 430A).

- 24 -



--------------------------------------------------------------------------------



 



     (b) Opinion of Counsel for Company. At Closing Time, the Representatives
shall have received the opinion, dated as of Closing Time, of Troutman Sanders
LLP, counsel for the Company, in form and substance satisfactory to counsel for
the Underwriters, together with signed or reproduced copies of such letter for
each of the other Underwriters to the effect set forth in Exhibit A hereto and
to such further effect as counsel to the Underwriters may reasonably request,
each in form and substance satisfactory to counsel for the Underwriters,
together with signed or reproduced copies of such letter for each of the other
Underwriters.
     (c) Opinion of Counsel for the Selling Shareholders. At Closing Time, the
Representatives shall have received the opinion, dated as of Closing Time, of
Troutman Sanders LLP, counsel for the Selling Shareholders, in form and
substance satisfactory to counsel for the Underwriters, together with signed or
reproduced copies of such letter for each of the other Underwriters to the
effect set forth in Exhibit B hereto and to such further effect as counsel to
the Underwriters may reasonably request.
     (d) Opinion of Counsel for Underwriters. At Closing Time, the
Representatives shall have received the favorable opinion, dated as of Closing
Time, of Nelson Mullins Riley & Scarborough LLP, counsel for the Underwriters,
addressed to the Representatives and in form and substance satisfactory to the
Representatives.
     (e) Officers’ Certificate. At Closing Time, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the preliminary prospectus, the General Disclosure Package or the
Prospectus, as of the execution of this Agreement or the Applicable Time, any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and the
Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, and the Representatives shall have received a
certificate of the President of the Company and of the chief financial or chief
accounting officer of the Company, dated as of Closing Time, to the effect that
(i) there has been no such material adverse change, (ii) the representations and
warranties in Section 1(a) hereof are true and correct with the same force and
effect as though expressly made at and as of Closing Time, (iii) the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied at or prior to Closing Time, and (iv) no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose have been instituted or are pending or are
contemplated by the Commission.
     (f) Certificate of Selling Shareholders. At Closing Time, the
Representatives shall have received a certificate of the Attorney-in-Fact on
behalf of each Selling Shareholder, dated as of Closing Time, to the effect that
(i) the representations and warranties of each Selling Shareholder contained in
Section 1(b) hereof are true and correct in all respects with the same force and
effect as though expressly made at and as of Closing Time and (ii) each Selling
Shareholder has complied in all material respects with all agreements and all
conditions on its part to be performed under this Agreement at or prior to
Closing Time.
     (g) Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Representatives shall have received from each of BDO Seidman, LLP
and Yount, Hyde & Barbour, PC, respectively, a letter dated such date, in form
and substance satisfactory to the Representatives, together with signed or
reproduced copies of such letter for each of the other Underwriters containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

- 25 -



--------------------------------------------------------------------------------



 



     (h) Bring-down Comfort Letter. At Closing Time, the Representatives shall
have received from each of BDO Seidman, LLP and Yount, Hyde & Barbour, PC,
respectively, a letter, dated as of Closing Time, to the effect that they
reaffirm the statements made in the letter furnished pursuant to subsection
(g) of this Section, except that the specified date referred to shall be a date
not more than three business days prior to Closing Time.
     (i) Approval of Listing. At Closing Time, the Securities to be sold by the
Company shall have been approved for listing on the Nasdaq Global Market under
the symbol “ANCX,” subject only to official notice of issuance and, upon
consummation of the offering contemplated hereby, the Company will be in
compliance with the designation and maintenance criteria applicable to Nasdaq
issues.
     (j) No Objection. The NASD shall have confirmed that it has not raised any
objection with respect to the fairness and reasonableness of the underwriting
terms and arrangements.
     (k) Lock-up Agreements. At the date of this Agreement, the Representatives
shall have received an agreement substantially in the form of Exhibit C hereto
signed by the persons listed on Schedule E hereto (except for Dean F. Hackemer,
whose lock-up agreement will be received on July 31, 2006).
     (l) Delivery of Prospectus. The Company shall have complied with the
provisions hereof with respect to the furnishing of prospectuses, in electronic
or printed format, on the New York business day next succeeding the date of this
Agreement.
     (m) No Termination Event. On or after the date hereof, there shall not have
occurred any of the events, circumstances or occurrences set forth in
Section 9(a).
     (n) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company and the Selling Shareholders contained herein and the statements
in any certificates furnished by the Company, any Subsidiary of the Company and
the Selling Shareholders hereunder shall be true and correct as of each Date of
Delivery and, at the relevant Date of Delivery, the Representatives shall have
received:
          (i) Officers’ Certificate. A certificate, dated such Date of Delivery,
of the President of the Company and of the chief financial or chief accounting
officer of the Company confirming that the certificate delivered at the Closing
Time pursuant to Section 5(e) hereof remains true and correct as of such Date of
Delivery.
          (ii) Certificate of Selling Shareholders. A certificate, dated such
Date of Delivery, of an Attorney-in-Fact on behalf of each Selling Shareholder
confirming that the certificate delivered at Closing Time pursuant to Section
5(f) remains true and correct as of such Date of Delivery.
          (iii) Opinion of Counsel for Company. The opinion of Troutman Sanders
LLP, counsel for the Company, in form and substance satisfactory to counsel for
the Underwriters, dated such Date of Delivery, relating to the Option Securities
to be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(b) hereof.
          (iv) Opinion of Counsel for the Selling Shareholders. The opinion of
Troutman Sanders LLP, counsel for the Selling Shareholders, in form and
substance satisfactory to counsel for the

- 26 -



--------------------------------------------------------------------------------



 



Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(c) hereof.
          (v) Opinion of Counsel for Underwriters. The favorable opinion of
Nelson Mullins Riley & Scarborough LLP, counsel for the Underwriters, dated such
Date of Delivery, relating to the Option Securities to be purchased on such Date
of Delivery and otherwise to the same effect as the opinion required by Section
5(d) hereof.
          (vi) Bring-down Comfort Letter. A letter from BDO Seidman, LLP and a
letter from Yount, Hyde & Barbour, PC, in form and substance satisfactory to the
Representatives and dated such Date of Delivery, substantially in the same form
and substance as the letter furnished to the Representatives pursuant to Section
5(g) hereof, except that the “specified date” in the letter furnished pursuant
to this paragraph shall be a date not more than five days prior to such Date of
Delivery.
          (vii) No Termination Event. There shall not have occurred prior to the
Date of Delivery any of the events, circumstances or occurrences set forth in
Section 9(a).
     (o) Additional Documents. At Closing Time and at each Date of Delivery,
counsel for the Underwriters shall have been furnished with such documents and
opinions as they may require for the purpose of enabling them to pass upon the
issuance and sale of the Securities as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained. All proceedings taken by
the Company and the Selling Shareholders in connection with the issuance and
sale of the Securities as herein contemplated shall be satisfactory in form and
substance to the Representatives and counsel for the Underwriters.
     (p) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option Securities
on a Date of Delivery that is after the Closing Time, the obligations of the
several Underwriters to purchase the relevant Option Securities, may be
terminated by the Representatives by notice to the Company at any time at or
prior to Closing Time or such Date of Delivery, as the case may be, and such
termination shall be without liability of any party to any other party except as
provided in Section 4 and except that Sections 1, 6, 7 and 8 shall survive any
such termination and remain in full force and effect.
     SECTION 6. Indemnification.
     (a) Indemnification of Underwriters. The Company and Jacques Rebibo,
jointly and severally, agree to indemnify and hold harmless each Underwriter,
its affiliates (as such term is defined in rule 501(b) under the 1933 Act)
(“Affiliates”), its selling agents, and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act as follows:
          (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), including the Rule 430A Information, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact included in any
preliminary prospectus, any Issuer-Represented Free Writing

- 27 -



--------------------------------------------------------------------------------



 



Prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
          (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of (A) the violation of any applicable laws
or regulations of foreign jurisdictions where Directed Securities have been
offered and (B) any untrue statement or alleged untrue statement of a material
fact included in any materials (including any prospectus wrapper) distributed in
the Commonwealth of Virginia in connection with the reservation and sale of the
Directed Securities to eligible purchasers or the omission or alleged omission
therefrom of a material fact necessary to make the statements therein, when
considered in conjunction with any Issuer-Represented Free Writing Prospectus,
the Prospectus or preliminary prospectus, not misleading;
          (iii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission or in connection with any violation of the nature referred
to in Section 6(a)(ii) (A) hereof; provided that (subject to Section 6(d) below)
any such settlement is effected with the written consent of the Company and the
Selling Shareholders; and
          (iv) against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by Keefe Bruyette), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission or in connection with
any violation of the nature referred to in Section 6(a)(ii)(A) hereof, to the
extent that any such expense is not paid under (i), (ii) or (iii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Keefe Bruyette expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430A Information, or
any preliminary prospectus, any Issuer-Represented Free Writing Prospectus, or
the Prospectus (or any amendment or supplement thereto); provided that the
parties acknowledge and agree that the only written information that the
Underwriters have furnished to the Company specifically for inclusion in the
Registration Statement, preliminary prospectus and Prospectus (or any amendment
or supplement thereto) is in the first paragraph of text under the caption
“Underwriting — Commission and Expenses” and the information contained under the
captions “Underwriting — Stabilization” and “Underwriting — Passive Market
Making.”
          Michael Rebibo agrees to indemnify and hold harmless each Underwriter,
its Affiliates and selling agents and each person, if any, who controls any
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against: (i) any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact relating to Michael Rebibo contained under the
caption “Selling Shareholders” in the Registration Statement (or any amendment
thereto) or the omission or alleged omission therefrom of a material fact
relating to Michael Rebibo required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact relating to Michael Rebibo contained
under the caption “Selling Shareholders” in any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto)

- 28 -



--------------------------------------------------------------------------------



 



or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; and (ii) any and all loss, liability, claim,
damage and expense whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or any investigation or proceeding
by any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; provided that (subject to Section 6(d) below) any
such settlement is effected with the written consent of Michael Rebibo; and
(iii) any and all expense whatsoever, as incurred (including the fees and
disbursements of counsel chosen by Keefe Bruyette), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission to the extent that
any such expense is not paid under clauses (i) or (ii) of this sentence.
          Each Selling Shareholder, severally and not jointly, agrees to
indemnify and hold harmless each Underwriter, its Affiliates and selling agents
and each person, if any, who controls any Underwriter within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against: (i) any and
all loss, liability, claim, damage and expense whatsoever, as incurred, arising
out of any Selling Shareholder Free Writing Prospectus of such Selling
Shareholder (as a result of any untrue statement or alleged untrue statement of
a material fact contained therein or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, or otherwise);
and (ii) any and all loss, liability, claim, damage and expense whatsoever, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon such
Selling Shareholder Free Writing Prospectus, provided that (subject to 6(f)
below) such settlement is effected with the written consent of such Selling
Shareholder; and (iii) any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by Keefe Bruyette), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commended or
threatened, or any claim whatsoever based upon any such Selling Shareholder Free
Writing Prospectus, to the extent that such expense is not paid under clause
(i) or (ii) above.
          The liability of any Selling Shareholder under the indemnity agreement
contained in this Section 6(a) shall be limited to an amount equal to the total
gross proceeds received by such Selling Shareholder from the purchase of his
Securities under the Agreement.
     (b) Indemnification of Company, Directors and Officers and Selling
Shareholders. Each Underwriter severally agrees to indemnify and hold harmless
the Company, its directors, each of its officers who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act, and each Selling
Shareholder and each person, if any, who controls any Selling Shareholder within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendment thereto),
including the Rule 430A Information, or any preliminary prospectus, or any
Issuer-Represented Free Writing Prospectus or the Prospectus (or any amendment
or supplement thereto) or any Selling Shareholder Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Underwriter through Keefe Bruyette expressly for use in the
Registration Statement (or any amendment thereto) or such

- 29 -



--------------------------------------------------------------------------------



 



preliminary prospectus, or any Issuer-Represented Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto) or any Selling Shareholder
Free Writing Prospectus; provided that the parties acknowledge and agree that
the only written information that the Underwriters have furnished to the Company
specifically for inclusion in the Registration Statement, preliminary
prospectus, or any Issuer-Represented Free Writing Prospectus and Prospectus (or
any amendment or supplement thereto) or any Selling Shareholder Free Writing
Prospectus is in the first paragraph of text under the caption “Underwriting —
Commissions and Expenses” and the information contained under the captions
“Underwriting — Stabilization” and “Underwriting — Passive Market Making.”
     (c) Actions against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
counsel to the indemnified parties shall be selected by Keefe Bruyette, and, in
the case of parties indemnified pursuant to Section 6(b) above, counsel to the
indemnified parties shall be selected by the Company and, in the case of parties
indemnified pursuant to Section 6(c) above, counsel to the indemnified parties
shall be selected by the Company or the Selling Shareholders, as applicable. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties (not to be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 6 or Section 7 hereof (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(iii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.
     (e) Indemnification for Directed Securities. In connection with the offer
and sale of the Directed Securities, the Company agrees to indemnify and hold
harmless the Underwriters, their Affiliates, and selling agents, and each
person, if any who controls any Underwriter with the meaning of either
Section 15 of the 1933 Act or Section 20 of the 1934 Act, from and against any
and all losses, liabilities, claims, damages and expenses (including, without
limitation, any legal or other expenses

- 30 -



--------------------------------------------------------------------------------



 



reasonably incurred in connection with defending, investigating, or settling any
such action or claim) as incurred by them (i) caused by the failure of any
Invitee to pay for and accept delivery of Directed Securities which have been
orally confirmed by the end of the first business day following the date of this
Agreement or (ii) related to, or arising out of or in connection with, the
offering of the Directed Securities.
     (f) Other Agreements with Respect to Indemnification. The provisions of
this Section shall not affect any agreement among the Company and the Selling
Shareholders with respect to indemnification.
     SECTION 7. Contribution.
     If the indemnification provided for in Section 6 hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Selling Shareholders on the
one hand and the Underwriters on the other hand from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Selling
Shareholders on the one hand and of the Underwriters on the other hand in
connection with the statements or omissions, or in connection with any violation
of the nature referred to in Section 6(a)(ii)(A) hereof, which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
     The relative benefits received by the Company and the Selling Shareholders,
on the one hand, and the Underwriters, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Selling Shareholders, on the one hand, and the total
underwriting discount and commissions received by the Underwriters, on the other
hand, in each case as set forth on the cover of the Prospectus.
     The relative fault of the Company and the Selling Shareholders, on the one
hand, and the Underwriters, on the other hand, shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Selling Shareholders or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or any
violation of the nature referred to in Section 6(a)(ii)(A) hereof.
     The Company, the Selling Shareholders and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by

- 31 -



--------------------------------------------------------------------------------



 



such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
     Notwithstanding the provisions of this Section 7, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
     The Selling Shareholders’ obligations to contribute as provided in this
Section 7 are several in proportion to the gross proceeds received by them
respectively from the sale of the Securities sold by them under this Agreement
and not joint and shall be subject to the limitations on aggregate liability set
forth in the last sentence of Section 6(a).
     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
     For purposes of this Section 7, each person, if any, who controls an
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act and each Underwriter’s Affiliates and selling agents shall have the
same rights to contribution as such Underwriter, and each director of the
Company, each officer of the Company who signed the Registration Statement, and
each person, if any, who controls the Company or any Selling Shareholder within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall
have the same rights to contribution as the Company or such Selling Shareholder,
as the case may be. The Underwriters’ respective obligations to contribute
pursuant to this Section 7 are several in proportion to the number of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint and shall be subject to the limitation on aggregate liability set
forth in the fifth paragraph of this Section 7.
     The provisions of this Section shall not affect any agreement among the
Company and the Selling Shareholders with respect to contribution.
     SECTION 8. Representations, Warranties and Agreements to Survive Delivery.
     All representations, warranties and agreements contained in this Agreement
or in certificates of officers of the Company or any of the Subsidiaries or the
Selling Shareholders submitted pursuant hereto, shall remain operative and in
full force and effect, regardless of any (i) investigation made by or on behalf
of any Underwriter or its Affiliates or selling agents, any person controlling
any Underwriter, its officers or directors, or by or on behalf of the Company or
the Selling Shareholders, and (ii) delivery of and payment for the Securities.
     SECTION 9. Termination of Agreement.
     (a) Termination; General. The Representatives may terminate this Agreement,
by notice to the Company and the Selling Shareholders, at any time at or prior
to Closing Time (i) if there has been, since the time of execution of this
Agreement or since the respective dates as of which information is

- 32 -



--------------------------------------------------------------------------------



 



given in the preliminary prospectus, the General Disclosure Package or the
Prospectus, any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and the Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, including without limitation as a result of terrorist activities, in
each case the effect of which is such as to make it, in the judgment of the
Representatives, impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq Global Market, or if trading generally on the American
Stock Exchange or the New York Stock Exchange or in the Nasdaq Global Market has
been suspended or materially limited, or minimum or maximum prices for trading
have been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, the National
Association of Securities Dealers, Inc. or any other governmental authority, or
(iv) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, or (v) if a banking
moratorium has been declared by either Federal or New York authorities.
     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 6,
7 and 8 shall survive such termination and remain in full force and effect.
     SECTION 10. Default by One or More of the Underwriters.
     If one or more of the Underwriters shall fail at Closing Time or a Date of
Delivery to purchase the Securities that it or they are obligated to purchase
under this Agreement (the “Defaulted Securities”), the Representatives shall
have the right, within 24 hours thereafter, to make arrangements for one or more
of the non-defaulting Underwriters, or any other underwriters, to purchase all,
but not less than all, of the Defaulted Securities in such amounts as may be
agreed upon and upon the terms herein set forth. If, however, the
Representatives shall not have completed such arrangements within such 24-hour
period, then:
     (a) if the number of Defaulted Securities does not exceed 10% of the number
of Securities to be purchased on such date, each of the non-defaulting
Underwriters shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or
     (b) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.
     No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

- 33 -



--------------------------------------------------------------------------------



 



     In the event of any such default that does not result in a termination of
this Agreement or, in the case of a Date of Delivery that is after the Closing
Time, that does not result in a termination of the obligation of the
Underwriters to purchase and the Company to sell the relevant Option Securities,
as the case may be, either (i) the Representatives or (ii) the Company and any
Selling Shareholder shall have the right to postpone Closing Time or the
relevant Date of Delivery, as the case may be, for a period not exceeding seven
days in order to effect any required changes in the Registration Statement or
Prospectus or in any other documents or arrangements. As used herein, the term
“Underwriter” includes any person substituted for an Underwriter under this
Section 10.
     SECTION 11. Default by One or More of the Selling Shareholders or the
Company.
     (a) If a Selling Shareholder shall fail at Closing Time or at a Date of
Delivery to sell and deliver the number of Securities that such Selling
Shareholder or Selling Shareholders are obligated to sell hereunder, and the
remaining Selling Shareholders do not exercise the right hereby granted to
increase, pro rata or otherwise, the number of Securities to be sold by them
hereunder to the total number to be sold by all Selling Shareholders as set
forth in Schedule B hereto, then the Underwriters may, at option of the
Representatives, by notice from the Representatives to the Company and the
non-defaulting Selling Shareholders, either (a) terminate this Agreement without
any liability on the fault of any non-defaulting party except that the
provisions of Sections 1, 4, 6, 7 and 8 shall remain in full force and effect or
(b) elect to purchase the Securities that the non-defaulting Selling
Shareholders and the Company have agreed to sell hereunder. No action taken
pursuant to this Section 11 shall relieve any Selling Shareholder so defaulting
from liability, if any, in respect of such default.
          In the event of a default by any Selling Shareholder as referred to in
this Section 11, each of the Representatives, the Company and the non-defaulting
Selling Shareholder shall have the right to postpone Closing Time or Date of
Delivery for a period not exceeding seven days in order to effect any required
change in the Registration Statement or Prospectus or in any other documents or
arrangements.
     (b) If the Company shall fail at Closing Time or at the Date of Delivery to
sell the number of Securities that it is obligated to sell hereunder, then this
Agreement shall terminate without any liability on the part of any nondefaulting
party; provided, however, that the provisions of Sections 1, 4, 6, 7 and 8 shall
remain in full force and effect. No action taken pursuant to this Section shall
relieve the Company from liability, if any, in respect of such default.
     SECTION 12. Notices.
     All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Underwriters shall be directed to the
Representatives at Keefe, Bruyette & Woods, Inc., 787 Seventh Avenue, 4th Floor,
New York, New York 10019, attention of Syndicate Desk. Notices to the Company
shall be directed to it at Access National Corporation, 1800 Robert Fulton
Drive, Suite 300, Reston, Virginia 20191, Attention of President. Notices to the
Selling Shareholders shall be directed to Access National Corporation, 1800
Robert Fulton Drive, Suite 300, Reston, Virginia 20191, attention of Michael W.
Clarke, as Attorney-in-Fact.

- 34 -



--------------------------------------------------------------------------------



 



     SECTION 13. Parties.
     This Agreement shall each inure to the benefit of and be binding upon the
Underwriters, the Company and the Selling Shareholders and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters, the Company and the Selling Shareholders and their respective
successors and the controlling persons and officers and directors referred to in
Sections 6 and 7 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the
Underwriters, the Company and the Selling Shareholders and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any Underwriter shall be deemed to
be a successor by reason merely of such purchase.
     SECTION 14. No Fiduciaries.
     The Company and each Selling Shareholder acknowledges and agrees that
(i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the public offering price of the Securities and
any related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Selling Shareholders, on the one hand, and the
several Underwriters, on the other hand, (ii) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company, any Selling Shareholder, or their respective shareholders,
creditors, employees or any other third party, (iii) no Underwriter has assumed
or will assume an advisory or fiduciary responsibility in favor of the Company
or any Selling Shareholder with respect to the offering contemplated hereby or
the process leading thereto (irrespective of whether such Underwriter has
advised or is currently advising the Company or any such Selling Shareholder on
other matters) and no Underwriter has any obligation to the Company or any
Selling Shareholder with respect to the offering contemplated hereby except the
obligations expressly set forth in this Agreement, (iv) the Underwriters and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company or any Selling
Shareholder, and (v) the Underwriters have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company and each Selling Shareholder has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
     SECTION 15. Governing Law and Time.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY
TIME.
     SECTION 16. General Provisions.
     This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each

- 35 -



--------------------------------------------------------------------------------



 



one of which shall be an original, but all of which together shall constitute
one and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile or other electronic means shall constitute
effective execution and delivery of this Agreement by the parties hereto and may
be used in lieu of the original signature pages to this Agreement for all
purposes. This Agreement may not be amended or modified unless in writing by all
of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

- 36 -



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Attorney-in-Fact for the Selling
Shareholders a counterpart hereof, whereupon this instrument, along with all
counterparts, will become a binding agreement among the Underwriters, the
Company and the Selling Shareholders in accordance with its terms.

              Very truly yours,
 
            ACCESS NATIONAL CORPORATION
 
       
 
  By:   /s/ Michael W. Clarke
 
       
 
      Michael W. Clarke
 
      President and Chief Executive Officer
 
            THE SELLING SHAREHOLDERS named in          Schedule B hereto, acting
separately
 
       
 
  By:   /s/ Michael W. Clarke
 
       
 
      Michael W. Clarke
 
      As Attorney-in-Fact acting on behalf of the
 
      Selling Shareholders named in Schedule B
 
      hereto

CONFIRMED AND ACCEPTED,
  as of the date first above written:
KEEFE BRUYETTE & WOODS, INC.
SCOTT & STRINGFELLOW, INC.

         
By:
  KEEFE BRUYETTE & WOODS, INC.    
 
       
By:
  /s/ Kent D. Carstater
 
   
 
  Authorized Signatory    

For itself and as Representative of the other
Underwriters named in Schedule A hereto.

- 37 -



--------------------------------------------------------------------------------



 



SCHEDULE A

          Name of Underwriter   Number of Initial Securities
Keefe Bruyette & Woods, Inc.
    1,708,000  
Scott & Stringfellow, Inc.
    427,000  
 
       
 
       
Total
    2,135,000  

Schedule A - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE B

                      Number of Initial   Maximum Number of Company   Securities
to be Sold   Option Securities to be Sold
Access National Corporation
    2,000,000       300,000  
Selling Shareholders
               
Jacques Rebibo
    25,000       3,750  
Michael J. Rebibo
    110,000       16,500    
 
               
TOTAL
    2,135,000       320,250  

Schedule B - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Issuer-Represented General Free Writing Prospectus
None
Schedule C - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE D
List of Subsidiaries
Access National Bank
Access National Capital Trust I
Access National Capital Trust II
Access National Leasing Corporation
Access National Mortgage Corporation
Access Real Estate LLC
Schedule D - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE E
Lock-Up Agreements
J. Randolph Babbitt
Michael W. Clarke
John W. Edgemond
Dean F. Hackemer
Kara Hackemer
James L. Jadlos
Thomas M. Kody
Jacques Rebibo
Michael J. Rebibo
Robert C. Shoemaker
Charles Wimer
Schedule E - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE F
List of Participants in the Directed Share Program
Schedule F - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE G
Price Per Share
     1. The public offering price per share for the Securities, determined as
provided in Section 2 of this Agreement, shall be $9.38.
     2. The purchase price per share for the Securities to be paid by the
several Underwriters shall be $8.8172, being an amount equal to the public
offering price set forth above less $0.5628 per share; provided that the
purchase price per share for any Option Securities purchased upon the exercise
of the over-allotment option described in Section 2(b) shall be reduced by an
amount per share equal to any dividends or distributions declared by the Company
and payable on the Initial Securities, but not payable on the Option Securities.
Schedule G - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Opinion of Company’s Counsel
to be Delivered Pursuant to Section 5(b)
     (i) The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended, and has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the Commonwealth of
Virginia. The activities of each of the Company’s direct and indirect
Subsidiaries are permissible for subsidiaries of a bank holding company.
     (ii) The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under the Underwriting
Agreement.
     (iii) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.
     (iv) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Prospectus in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to the
Underwriting Agreement or pursuant to reservations, agreements or employee
benefit plans referred to in the Prospectus or pursuant to the exercise of
convertible securities, options or warrants referred to in the Prospectus). The
shares of issued and outstanding capital stock of the Company, including the
Securities to be purchased by the Underwriters from the Selling Shareholders,
have been duly authorized and validly issued and are fully paid and
non-assessable, and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.
     (v) The Securities to be purchased by the Underwriters from the Company
have been duly authorized for issuance and sale to the Underwriters pursuant to
the Underwriting Agreement and, when issued and delivered by the Company
pursuant to the Underwriting Agreement against payment of the consideration set
forth in the Underwriting Agreement, will be validly issued and fully paid and
non-assessable and no holder of the Securities is or will be subject to personal
liability by reason of being such a holder.
     (vi) The issuance and sale of the Securities by the Company and the sale of
the Securities by the Selling Shareholders is not subject to the preemptive or
other similar rights of any securityholder of the Company.
     (vii) Each Subsidiary has been duly organized and is validly existing as an
entity in good standing under the laws of the jurisdiction of its organization,
has requisite power and authority to own, lease and operate its properties and
to conduct its business as described in the Prospectus and is duly qualified as
a foreign entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. Except as otherwise disclosed in the Registration Statement:
Exhibit A - 1

 



--------------------------------------------------------------------------------



 



     (A) All of the issued and outstanding capital stock of Access National
Bank, a national banking association with its principal office in the
Commonwealth of Virginia, Access National Leasing Corporation and Access
National Mortgage Corporation, each of which is a Virginia corporation
(collectively, the “Corporate Subsidiaries”), has been duly authorized and
validly issued, is fully paid and non-assessable and, to the best of our
knowledge, is owned by the Company, directly or through Subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity; and none of the outstanding shares of capital stock of any of the
Corporate Subsidiaries was issued in violation of the preemptive or similar
rights of any securityholder of such Corporate Subsidiary;
     (B) Access National Bank is the sole member of Access Real Estate LLC, a
Virginia limited liability company, and, to the best of our knowledge, the sole
membership interest in Access Real Estate LLC is owned by Access National Bank,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity; and
     (C) All of the issued and outstanding common securities of Access National
Capital Trust I (“Trust I”) and Access National Capital Trust II (“Trust II”),
each a statutory business trust organized under the laws of the State of
Delaware, has been duly authorized and is validly issued and, to the best of our
knowledge, is owned by the Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; and all of the issued and
outstanding capital securities of Trust I and Trust II have been duly authorized
and are validly issued.
     (viii) The Underwriting Agreement has been duly authorized, executed and
delivered by the Company.
     (ix) The Registration Statement, including any Rule 462(b) Registration
Statement, has been declared effective under the 1933 Act, any required filing
of the Prospectus pursuant to Rule 424(b) has been made in the manner and within
the time period required by Rule 424(b), and, to the best of our knowledge, no
stop order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement has been issued under the 1933 Act and no
proceedings for that purpose have been instituted or are pending or threatened
by the Commission.
     (x) The Registration Statement, including any Rule 462(b) Registration
Statement, the Rule 430A Information and the Rule 434 Information, as
applicable, the Prospectus, and each amendment or supplement to the Registration
Statement and Prospectus, excluding the documents incorporated by reference
therein, as of their respective effective or issue dates (other than the
financial statements and supporting schedules included therein or omitted
therefrom, as to which we express no opinion) complied as to form in all
material respects with the requirements of the 1933 Act and the 1933 Act
Regulations.
     (xi) The form of certificate used to evidence the Common Stock complies in
all material respects with all applicable statutory requirements, with any
applicable requirements of the articles of incorporation and bylaws of the
Company and the requirements of the Nasdaq Global Market.
     (xii) The Securities have been validly registered under the 1933 Act, the
1934 Act and the 1934 Act Regulations.
Exhibit A - 2

 



--------------------------------------------------------------------------------



 



     (xiii) To the best of our knowledge, there is not pending or threatened any
action, suit, proceeding, inquiry or investigation, to which the Company or any
Subsidiary is a party, or to which the property of the Company or any Subsidiary
is subject, before or brought by any court or governmental agency or body,
domestic or foreign, which might reasonably be expected to result in a Material
Adverse Effect, or which might reasonably be expected to materially and
adversely affect the properties or assets thereof or the consummation of the
transactions contemplated in the Underwriting Agreement or the performance by
the Company of its obligations thereunder.
     (xiv) The information (A) in the Prospectus under “Risk Factors,”
“Description of Our Capital Stock,” “Business–Legal Proceedings,”
“Business–Properties,” “Supervision and Regulation,” “Management–Certain
Relationships and Related Party Transactions,” and “Underwriting,” and (B) in
the Registration Statement under Item 15, to the extent that it constitutes
matters of law, summaries of legal matters, the Company’s articles of
incorporation and bylaws, legal proceedings or legal conclusions, has been
reviewed by us and is correct in all material respects.
     (xv) All descriptions in the Registration Statement of contracts and other
documents to which the Company or the Subsidiaries are a party are accurate in
all material respects. To the best of our knowledge, there are no franchises,
contracts, indentures, mortgages, loan agreements, notes, leases or other
instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits thereto other than those described or
referred to therein or filed as exhibits thereto, and the descriptions thereof
or references thereto are correct in all material respects.
     (xvi) To the best of our knowledge, neither the Company nor any Subsidiary
is in violation of its articles of incorporation or bylaws and no default by the
Company or any Subsidiary exists in the due performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument that is described or referred to in the Registration Statement or the
Prospectus or filed as an exhibit to the Registration Statement.
     (xvii) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than under the 1933 Act and the 1933 Act
Regulations, which have been obtained, or as may be required under the
securities or blue sky laws of the various states, as to which we express no
opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Underwriting Agreement or for the offering,
issuance, sale or delivery of the Securities.
     (xviii) The execution, delivery and performance of the Underwriting
Agreement and the consummation of the transactions contemplated in the
Underwriting Agreement and in the Registration Statement (including the issuance
and sale of the Securities and the use of the proceeds from the sale of the
Securities as described in the Prospectus under the caption “Use of Proceeds”)
and compliance by the Company with its obligations under the Underwriting
Agreement do not and will not, whether with or without the giving of notice or
lapse of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined in Section 1(a)(x) of the Underwriting Agreement)
under or result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any Subsidiary pursuant to any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or any other agreement or instrument, known to us, to which the Company or
any Subsidiary is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Company or any Subsidiary is subject
(except for such conflicts, breaches or defaults or liens, charges or
encumbrances that would not have a Material Adverse Effect), nor will such
action result in any violation
Exhibit  A - 3

 



--------------------------------------------------------------------------------



 



of the provisions of the articles of incorporation or bylaws of the Company or
any Subsidiary, or any applicable law, statute, rule, regulation, judgment,
order, writ or decree, known to us, of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their respective properties, assets or
operations.
     (xix) The Company is not an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the 1940 Act.
     (xx) To the best of our knowledge, there are no persons with registration
or other similar rights to have any equity or debt securities, including
securities that are convertible into or exchangeable for equity securities,
registered pursuant to the Registration Statement or otherwise registered by the
Company under the 1933 Act.
     (xxi) To our knowledge, without independent investigation, neither the
Company nor the Subsidiaries is a party to or subject to any order, decree,
agreement, memorandum of understanding or similar arrangement with, or a
commitment letter, supervisory letter or similar submission to, any governmental
entity charged with the supervision or regulation of depository institutions or
engaged in the insurance of deposits (including the FDIC) or the supervision or
regulation of the Company or any of the Subsidiaries, and neither the Company
nor the Subsidiaries has been advised by any such governmental entity that such
governmental entity is contemplating issuing or requesting (or is considering
the appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum or understanding, commitment letter, supervisory letter or similar
submission.
     (xxii) With respect to the Sarbanes-Oxley Act of 2002:
     (A) The Company has adopted a Code of Ethics and Code of Conduct for senior
financial officers meeting the requirements of 17 CFR Part 228.406 and an audit
committee charter meeting the requirement of Rule 4350(d)(1)(C) of the Nasdaq
Marketplace Rules;
     (B) The Company’s Board of Directors has determined that a majority of its
members and all of the members of its compensation and audit committees are
independent under applicable Nasdaq Marketplace Rules, and, based solely on our
review of written representations furnished by such directors, to our knowledge,
no independent director of the Company has any relationship prohibited under
Rule 4200(a)(15)(A) through (G) of the Nasdaq Marketplace Rules and no audit
committee member has any relationship prohibited under Rule 4350(d)(2) of the
Nasdaq Marketplace Rules;
     (C) The Company’s Board of Directors has adopted a policy regarding the
nominations process pursuant to Rule 4350(c)(4)(B) of the Nasdaq Marketplace
Rules that provides for the nomination of directors in accordance with such
rules; and
     (D) The certifications pursuant to Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 contained in the Company’s periodic reports filed
with the Commission since August 14, 2002 complied as to form in all material
respects with the requirements of the Sarbanes-Oxley Act of 2002 and the
Commission’s regulations promulgated thereunder; provided, however, that we do
not give any opinion as the accuracy of the content of such certifications.
     (xxiii) To the best of our knowledge, neither the Company nor the
Subsidiaries have received any communication within the last 12 months from any
governmental entity asserting that the Company
Exhibit A - 4

 



--------------------------------------------------------------------------------



 



or any of the Subsidiaries is not in compliance with any statute, law, rule,
regulation, decision, directive or order.
     Nothing has come to our attention that would lead us to believe that the
Registration Statement or any amendment thereto, including the Rule 430A
Information (except for financial statements and schedules and other financial
data included therein or omitted therefrom, as to which we make no statement),
at the time such Registration Statement or any such amendment became effective,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or that the Prospectus or any amendment or supplement thereto
(except for financial statements and schedules and other financial data included
therein or omitted therefrom, as to which we make no statement), at the time the
Prospectus was issued, at the time any such amended or supplemented prospectus
was issued or at the Closing Time, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     Furthermore, we have no reason to believe that the documents specified in
the General Disclosure Package, as of the Applicable Time and as of the Closing
Time, contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
     In rendering such opinion, such counsel may rely, as to matters of fact
(but not as to legal conclusions), to the extent they deem proper, on
certificates of responsible officers of the Company and public officials. Such
opinion shall not state that it is to be governed or qualified by, or that it is
otherwise subject to, any treatise, written policy or other document relating to
legal opinions, including, without limitation, the Legal Opinion Accord of the
ABA Section of Business Law (1991).
Exhibit A - 5

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Opinion of Counsel for the Selling Shareholders
to be Delivered Pursuant to Section 5(c)
     (i) No filing with, or consent, approval, authorization, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign, (other than the issuance of the order of the
Commission declaring the Registration Statement effective and such
authorizations, approvals or consents as may be necessary under state securities
laws, as to which we express no opinion) is necessary or required to be obtained
by the Selling Shareholders for the performance by each Selling Shareholder of
its obligations under the Underwriting Agreement or in the Power of Attorney and
Custody Agreement, or in connection with the offer, sale or delivery of the
Securities.
     (ii) Each Power of Attorney and Custody Agreement has been duly executed
and delivered by the respective Selling Shareholders named therein and
constitutes the legal, valid and binding agreement of each such Selling
Shareholder.
     (iii) The Underwriting Agreement has been duly executed and delivered by
the Attorney-in-Fact for the Selling Shareholders.
     (iv) The Attorney-in-Fact has been duly authorized by the Selling
Shareholders to deliver the Securities on behalf of the Selling Shareholders in
accordance with the terms of the Underwriting Agreement.
     (v) The execution, delivery and performance of the Underwriting Agreement,
the Power of Attorney and Custody Agreement and the sale and delivery of the
Securities and the consummation of the transactions contemplated in the
Underwriting Agreement and in the Registration Statement and compliance by the
Selling Shareholders with their obligations under the Underwriting Agreement
have been duly authorized by all necessary action on the part of the Selling
Shareholders and, based solely on our review of written representations
furnished by such Selling Shareholders, do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default under or result in the creation or imposition
of any tax, lien, charge or encumbrance upon the Securities or any property or
assets of the Selling Shareholders pursuant to, any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, license, lease or other
instrument or agreement to which any Selling Shareholder is a party or by which
they may be bound, or to which any of the property or assets of the Selling
Shareholders may be subject nor will such action result in any violation of the
provisions of the charter or by-laws of the Selling Shareholders, if applicable,
or any law, administrative regulation, judgment or order of any governmental
agency or body or any administrative or court decree having jurisdiction over
such Selling Shareholder or any of its properties.
     (vi) To the best of our knowledge, based solely on our review of written
representations furnished by such Selling Shareholders, each Selling Shareholder
has valid and marketable title to the Securities to be sold by such Selling
Shareholder pursuant to the Underwriting Agreement, free and clear of any
pledge, lien, security interest, charge, claim, equity or encumbrance of any
kind, and has full right, power and authority to sell, transfer and deliver such
Securities pursuant to the Underwriting Agreement. By delivery of a certificate
or certificates therefor, each such Selling Shareholder will transfer to the
Underwriters who have purchased such Securities pursuant to the Underwriting
Agreement (without
Exhibit B - 1

 



--------------------------------------------------------------------------------



 



notice of any defect in the title of such Selling Shareholder and who are
otherwise bona fide purchasers for purposes of the UCC) valid and marketable
title to such Securities, free and clear of any pledge, lien, security interest,
charge, claim, equity or encumbrance of any kind.
     Nothing has come to our attention that would lead us to believe that the
Registration Statement or any amendment thereto, including the Rule 430A
Information (except for financial statements and schedules and other financial
data included or therein or omitted therefrom, as to which we make no
statement), at the time such Registration Statement or any such amendment became
effective, with respect solely to the statements under the caption “Selling
Shareholders” relating to the Selling Shareholders, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that the Prospectus or any amendment or supplement thereto (except for financial
statements and schedules and other financial data included or therein or omitted
therefrom, as to which we make no statement), at the time the Prospectus was
issued, at the time any such amended or supplemented prospectus was issued or at
the Closing Time, with respect solely to the statements under the caption
“Selling Shareholders” relating to the Selling Shareholders, included or
includes an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
Exhibit B - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Lock-Up Agreement
KEEFE, BRUYETTE & WOODS, INC.
SCOTT & STRINGFELLOW, INC.
      as Representatives of the several
      Underwriters to be named in the
      Underwriting Agreement
787 Seventh Avenue, Fourth Floor
New York, New York 10019
     Re:    Proposed Public Offering by Access National Corporation
Dear Ladies and Gentlemen:
     The undersigned, a shareholder, an executive officer and/or a director of
Access National Corporation, a Virginia corporation (the “Company”), understands
that Keefe, Bruyette & Woods, Inc. (“Keefe Bruyette”), as representatives of the
Underwriters, proposes to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with the Company and the Selling Shareholders
providing for the public offering of shares (the “Securities”) of the Company’s
common stock, par value $0.835 per share (the “Common Stock”). In recognition of
the benefit that such an offering will confer upon the undersigned as a
shareholder, an executive officer and/or a director of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agrees with each underwriter to be named in
the Underwriting Agreement that, during a period of 90 days from the date of the
Underwriting Agreement, the undersigned will not, without the prior written
consent of Keefe Bruyette, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any shares of the Company’s Common Stock or any
securities convertible into or exchangeable or exercisable for Common Stock,
whether now owned or hereafter acquired by the undersigned or with respect to
which the undersigned has or hereafter acquires the power of disposition, or
file any registration statement under the Securities Act of 1933, as amended,
with respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap or transaction is to be settled by delivery of Common Stock or
other securities, in cash or otherwise. In the event that either (i) during the
period that begins on the date that is 15 calendar days plus three business days
before the last day of the 90-day restricted period and ends on the last day of
the 90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs, or (ii) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day restricted period, the restrictions set forth herein will continue to
apply until the expiration of the date that is 15 calendar days plus three
business days after the date on which the earnings release is issued or the
material news or event related to the Company occurs. The Company shall promptly
notify Keefe Bruyette of any earnings releases, news or events that may give
rise to an extension of the initial restricted period.
Exhibit C-1

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the undersigned may transfer the
undersigned’s shares of Common Stock (i) as a bona fide gift or gifts, provided
that the donee or donees agree to be bound in writing by the restrictions set
forth herein, (ii) to any trust or family limited partnership for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust or general partner of the family limited
partnership, as the case may be, agrees to be bound by the restrictions set
forth herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) pledged in a bona fide transaction outstanding as
of the date hereof to a lender to the undersigned, as disclosed in writing to
the underwriter, (iv) pursuant to the exercise by the undersigned of stock
options that have been granted by the Company prior to, and are outstanding as
of, the date of the Underwriting Agreement, where the Common Stock received upon
any such exercise is held by the undersigned, individually or as fiduciary, in
accordance with the terms of this Lock-Up Agreement, or (v) with the prior
written consent of Keefe Bruyette. For purposes of this Lock-Up Agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin.
     The undersigned now has and, except as contemplated by clauses (i) through
(v) above, for the duration of this Lock-Up Agreement will have good and
marketable title to the undersigned’s shares of Common Stock, free and clear of
all liens, encumbrances, and claims whatsoever, except with respect to any
liens, encumbrances and claims that were in existence on the date hereof. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s common stock, except in compliance with this Lock-Up Agreement. In
furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Agreement.
     The undersigned represents and warrants that the undersigned has full power
and authority to enter into this Lock-Up Agreement. The undersigned agrees that
the provisions of this Lock-Up Agreement shall be binding also upon the
successors, assigns, heirs and personal representatives of the undersigned.
     The undersigned understands that, if the Underwriting Agreement does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof that survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Lock-up Agreement.
     Capitalized terms used, but not defined herein, shall have the meanings
ascribed to them in the Underwriting Agreement.
     This Lock-up Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

              Very truly yours,
 
       
 
  Signature:    
 
       
 
       
 
  Print Name:    
 
       

Exhibit C-2

 